Exhibit 10.32

Confidential Treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as “***”. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.

PHARMACEUTICAL PRODUCT

SUPPLY AGREEMENT

Dated January 27, 2005

By and Between

DSM PHARMACEUTICALS, INC.

and

BARRIER THERAPEUTICS, INC.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Article 1:   DEFINITIONS    1 Article 2:   SALE AND PURCHASE OF PRODUCT    5
Article 3:   COORDINATORS; DIVESTMENT OF PRODUCTS    6 Article 4:   EQUIPMENT;
ACTIVE PHARMACEUTICAL INGREDIENTS; EXCIPIENTS; ARTWORK    7 Article 5:  
WARRANTIES; SPECIFICATIONS; QUALITY AGREEMENT    8 Article 6:   FORECASTS;
ORDERS    11 Article 7:   PURCHASE OF PRODUCT; DELIVERIES    12 Article 8:  
PRICE; PRICE INCREASES; ADDITIONAL PAYMENTS    13 Article 9:   RECALLS    15
Article 10:   VALIDATION; REGULATORY 10.1 Validation    15 Article 11:   TERM;
TERMINATION    17 Article 12:   CLAIMS 12.1 Claims    18 Article 13:  
INDEMNIFICATION OF THIRD PARTY CLAIMS    20 Article 14:   CONFIDENTIALITY    21
Article 15:   INTELLECTUAL PROPERTY    22 Article 16:   FORCE MAJEURE    23
Article 17:   LEGAL COMPLIANCE; AUTHORIZATION,    24 Article 18:   PRESS
RELEASES; USE OF NAMES    24 Article 19:   MISCELLANEOUS    25

 

-i-



--------------------------------------------------------------------------------

PHARMACEUTICAL PRODUCT SUPPLY AGREEMENT

By and Between Barrier Therapeutics, Inc.

And DSM Pharmaceuticals, Inc.

THIS PHARMACEUTICAL PRODUCT SUPPLY AGREEMENT is made effective as of this 28th
day of January, 2005, by and between BARRIER THERAPEUTICS, INC., a corporation
organized under the laws of the State of Delaware and having a place of business
at 600 College Road East, Suite 3200, Princeton, New Jersey 08540-6697
(“Barrier”); and DSM PHARMACEUTICALS, INC., a corporation organized under the
laws of the State of Delaware and having a place of business at 5900 NW
Greenville Blvd., “Greenville, North Carolina 27834 (“DSM”) (each individually a
“Party” and collectively the “Parties”).

W I T N E S S:

WHEREAS, Barrier wishes to distribute commercially a certain pharmaceutical
product known as Zimycan ointment in finished dosage form for human use; and

WHEREAS, DSM has the experience and expertise necessary to perform
pharmaceutical development, manufacturing, packaging, analytical testing and
quality assurance services for the manufacturing, labeling and packaging of such
product for sale to Barrier; and

WHEREAS, Barrier desires DSM to perform such services and to supply such product
to Barrier; and DSM desires to perform such services and to sell such product to
Barrier, all on the terms and conditions set forth in this Agreement;

NOW, THEREFORE, in consideration of the mutual covenants and promises set forth
herein, the Parties agree as follows:

ARTICLE 1: DEFINITIONS

The following terms, whether used in the singular or plural, shall have the
meanings assigned to them below for purposes of this Agreement:

 

1.1 Acquisition Cost. “Acquisition Cost” shall mean the actual invoiced price
paid by either Party to any Third Party for acquiring Active Pharmaceutical
Ingredients, Excipients or packaging materials hereunder, including, but not
limited to, shipping and handling costs and customs duties incurred and paid by
such Party to any Third Party in connection with the acquisition of Active
Pharmaceutical Ingredients, Excipients or packaging materials, as the case may
be.

 

1.2 Active Pharmaceutical Ingredients/API. “Active Pharmaceutical Ingredients”
or “API” shall mean the active pharmaceutical ingredients for the Product as set
forth on Exhibit 3 attached hereto, including the specifications and the
analytical methodology related thereto, as such specifications may be amended
from time to time by mutual agreement of the Parties.



--------------------------------------------------------------------------------

1.3 Affiliate. “Affiliate” shall mean any corporation or non-corporate entity
which directly or indirectly controls, is controlled by, or is under common
control with a Party. A corporation or non-corporate entity shall be regarded as
in control of another corporation if it owns or directly or indirectly controls
at least fifty percent (50%) of the voting stock of the other corporation; or
(a) in the absence of the ownership of at least fifty percent (50%) of the
voting stock of a corporation or (b) in the case of a non-corporate entity, the
power to direct or cause the direction of the management and policies of such
corporation or non-corporate entity, as applicable.

 

1.4 Agreement. “Agreement” shall mean this Supply Agreement.

 

1.5 Barrier Intellectual Property. “Barrier Intellectual Property” shall mean
any inventions, discoveries, patents, patent applications, technology, know-how,
trademarks, information, data, writings, and other property, in any form
whatsoever, which are provided to DSM by and/or on behalf of Barrier, or which
are used by DSM with respect to its performance hereunder, and which were owned
by and/or licensed to Barrier prior to being provided to DSM.

 

1.6 Barrier’s Regulatory Documentation. “Barrier’s Regulatory Documentation”
shall mean documentation which Barrier has filed with regulatory authorities
relating to the formulation of the Product, and any supplements to such
documentation as may be filed during the term hereof, including the NDA.

 

1.7 CGMP. “CGMP” means those practices in the manufacture of pharmaceutical
products that are recognized as the current good manufacturing practices by the
FDA in accordance with FDA regulations, guidelines, other administrative
interpretations, and rulings in connection therewith, including but not limited
to those regulations cited in 21 C.F.R. parts 210 and 211, all as they may be
amended from time to time.

 

1.8 Commercial Product. “Commercial Product” shall mean Product supplied
hereunder intended for commercial sale and/or human use.

 

1.9 Contract Year: “Contract Year” shall mean the period of twelve
(12) successive calendar months commencing on January 1, 2005 and each
successive twelve (12) month period thereafter.

 

1.10 Delivery Date. “Delivery Date” shall mean a date for which delivery of
Product is stated in a purchase order.

 

1.11 Developments. “Developments” means any and all inventions, discoveries,
know-how, information, data, writings, and other intellectual property, in any
form whatsoever, both tangible and intangible, developed by DSM or by Barrier,
or both, in the course of performance under this Agreement.

 

1.12 Development Product. “Development Product” shall mean Product not intended
for commercial sale.

 

2



--------------------------------------------------------------------------------

1.13 DSM Intellectual Property. “DSM Intellectual Property” shall mean any
inventions, discoveries, patents, patent applications technology, know-how,
trademarks, information, data, writings, and other property in any form
whatsoever which are provided to Barrier by and/or on behalf of DSM or which are
used by Barrier with respect to its performance hereunder, and which were owned
by or licensed to DSM prior to being provided to Barrier.

 

1.14 Effective Date. “Effective Date” shall mean the date appearing at the
beginning of this Agreement.

 

1.15 Excipients. “Excipients” shall mean the raw materials, other than Active
Pharmaceutical Ingredients and packaging, required to manufacture the Product in
accordance with the Product Specifications, as such Excipients are listed on
Exhibit 3 attached hereto, including the specifications and the analytical
methodology related thereto, as such specifications may be amended from time to
time by mutual agreement of the Parties.

 

1.16 FD&C Act. “FD&C Act” shall mean the United States Federal Food, Drug and
Cosmetic Act, as amended.

 

1.17 FDA. “FDA” shall mean the United States Food and Drug Administration, or
any successor entity.

 

1.18 Firm Purchase Commitment. “Firm Purchase Commitment” shall mean the
obligation of DSM to supply and of Barrier to purchase, the quantities
forecasted by Barrier in accordance with Section 6.3 hereinafter.

 

1.19 First Commercial Sale. “First Commercial Sale” shall mean the first
commercial sale of the Commercial Product by Barrier or its Affiliates in the
Territory following Product Approval.

 

1.20 Initial Term. “Initial Term” shall have the meaning set forth in
Section 11.1 hereof.

 

1.21 Lot. “Lot” shall mean any of the following: (a) a development/clinical
trial lot of Product; (b) a Validation Lot; or (c) a Commercial Product lot

 

1.22 Maximum Quantities. “Maximum Quantities” shall have the meaning set forth
in Section 6.2.

 

1.23 Minimum Quantities. “Minimum Quantities” shall have the meaning set forth
in Section 2.2 hereof.

 

1.24 Monthly Forecast. “Monthly Forecast” shall have the meaning set forth in
Section 6.2.

 

1.25 NDA. “NDA” shall mean New Drug Application as filed with the FDA.

 

3



--------------------------------------------------------------------------------

1.26 Packaging Specifications. “Packaging Specifications” shall mean the
packaging and labeling specifications for the Product which will be attached
hereto as Exhibit 4 and made a part hereof, as such specifications may be
amended from time to time by mutual agreement of the Parties.

 

1.27 Product. “Product” shall mean Zimycan ointment packaged in a 30gm tube or
such other package sizes as may be mutually agreed upon by the Parties from time
to time.

 

1.28 Product Approval. “Product Approval” shall mean final FDA approval of
Barrier’s New Drug Application (“NDA”) or other Regulatory Documentation.

 

1.29 Product Price. “Product Price” shall mean the Commercial Product price set
forth in Exhibit 1 attached hereto and made a part hereof, as such price may be
amended from time to time in accordance with this Agreement.

 

1.30 Product Specifications. “Product Specifications” shall mean the
specifications for the Product which will be attached hereto as Exhibit 5 and
made a part hereof, as determined in accordance with the analytical methodology
agreed upon by the Parties, as such specifications may be amended from time to
time by mutual agreement of the Parties, including without limitation such
amendments as may be required to obtain Product Approval.

 

1.31 Quality Agreement. “Quality Agreement” shall mean the Quality Agreement, as
further defined in Section 5.6, which shall be substantially in the form of
Exhibit 6 hereto.

 

1.32 Specifications. “Specifications” shall mean the Product Specifications and
the Packaging Specifications.

 

1.33 Territory. “Territory” shall mean the United States of America, and its
territories and possessions and Europe.

 

1.34 Third Party. “Third Party” shall mean any Party other than Barrier, DSM and
their respective Affiliates.

 

1.35 Unit. “Unit” shall mean a single tube of 30gm of Product or such other size
as may be mutually agreed upon by the Parties from time to time.

 

1.36 Validation Activities. “Validation Activities” shall mean those activities
to be performed by DSM prior to the First Commercial Sale including, but not
limited to, process qualification of content uniformity, analytical testing,
preparation of validation technical reports, cleaning validation, manufacturing
and testing of Validation Lots.

 

1.37

Validation Lots. “Validation Lots” for a dosage form shall mean shall mean the
initial number of Lots, which shall be at least three (3) Lots or such
additional

 

4



--------------------------------------------------------------------------------

 

Lots as mutually agreed, of the Product which are manufactured by DSM during the
course of the Validation Activities.

ARTICLE 2: SALE AND PURCHASE OF PRODUCT

 

2.1 Production Forecasts and Purchase Orders. During each Contract Year
throughout the term of this Agreement, DSM agrees to manufacture and sell to
Barrier, and Barrier agrees to purchase from DSM, on a non-exclusive basis,
Commercial Product for sale and/or distribution within the Territory, in
accordance with the terms and subject to the conditions of this Agreement,
including the Exhibits hereto.

 

2.2 Minimum Contract Quantities. DSM shall be obligated to supply, and Barrier
shall be obligated to purchase, (i) the Firm Purchase Commitment set forth in
Section 6.3 and, to the extent not included in the Firm Purchase Commitment,
(ii) the following *** for the term of this Agreement, in ***:

 

Contract Year

  

Minimum Quantity

***

   ***

***

   ***

***

   ***

***

   ***

***

   ***

Unless the Parties shall mutually agree to additional quantities, the maximum
annual quantity which DSM shall be required to supply, and which Barrier may
purchase, during the term of this Agreement shall be ***. In the event that the
Firm Purchase Commitment or the *** are not purchased by Barrier, Barrier shall
pay DSM’s Product Price per Unit for deficient quantities. It is specifically
agreed that the *** set forth in this Section 2.2 shall be reduced in any
Contract Year by the quantity of Commercial Product which DSM is unable to
supply within ninety (90) days of any Delivery Date during such Contract Year
unless DSM’s inability to supply is attributable to Barrier or its API supplier.

 

2.3 Development/Clinical Trials. DSM agrees to supply Product as requested by
Barrier for development activities and clinical trials in accordance with the
prices set forth in Exhibit 8, subject to adjustment as set forth in Section 8.2
hereof. Upon DSM’s completion of production of Validation Lots and pre-launch
Commercial Product Lots prior to the First Commercial Sale, Barrier shall pay
DSM *** of the Product Price for such Lots. The remaining *** of the Product
Price shall be paid to DSM upon shipment of the Product or upon other
disposition of the Lots if commercial release is not finalized.

 

2.4

Disclosure/Development of Health Risk Data. Barrier shall be responsible for
disclosing to DSM all information available to it regarding health risks which
may be involved in manufacturing any Product hereunder utilizing specified
Active

 

5



--------------------------------------------------------------------------------

 

Ingredients, Excipients, and other components, including without limitation
industrial hygiene data, industrial hygiene analytical methods, exposure
limitations for workers involved in production, toxicology reports, and other
health-related data. If reasonable industrial hygiene data is not available, DSM
may develop reasonable data at Barrier’s expense

ARTICLE 3: COORDINATORS; DIVESTMENT OF PRODUCTS

 

3.1 Within ten (10) days after the Effective Date, Barrier and DSM shall each
appoint an authorized representative and a backup representative
(“Coordinators”) for the exchange of all communications, other than legal
notices, related to the manufacturing, labeling and packaging of the Product.
Each Party shall provide notice to the other Party as to the name and title of
the individuals so appointed. Each Party may replace its Coordinators at any
time for any reason by providing written notice to the other Party in accordance
with Section 19.10 hereof.

 

3.2 Divestment of Products. If during the term of this Agreement, Barrier elects
to assign or otherwise divest to any Third Party its drug rights to any Product
(the “Divested Product”) included in this Agreement, Barrier shall so advise
DSM. Although the terms and conditions of such divestment shall be completely
within the control of Barrier, the Parties agree that the terms and conditions
of further development and/or manufacturing by DSM of such Divested Product
under this Agreement shall be subject to renegotiation between DSM and Barrier
and/or the Third Party transferee of such drug rights.

 

  3.2.1 Barrier acknowledges and agrees that the terms of pricing, delivery,
allocation of liability, and other terms set forth in this Agreement are
specific to this Agreement and the Parties hereto, and may not be appropriate or
equitable as applied to any Third Party. DSM agrees to negotiate in good faith
to reach agreement with such Third Party in respect of continuation of any
Divested Product under this Agreement.

 

  3.2.2 Pending transfer of any Divested Product hereunder to a Third Party,
Barrier agrees to be responsible for any Firm Purchase Commitments or ***
requirements which have accrued hereunder in respect of such Divested Product.
Barrier also agrees to be responsible for payment and FDA compliance with
respect to any Divested Product until such time as Barrier and the Third Party
have completed the transfer by formal written assignment.

ARTICLE 4: EQUIPMENT; ACTIVE PHARMACEUTICAL INGREDIENTS; EXCIPIENTS; ARTWORK

 

4.1 Equipment. Equipment owned by DSM and located at DSM’s Greenville, North
Carolina facility, shall not be dedicated to any single customer, but shall be
available for manufacturing of product according to DSM’s manufacturing
processes requirements.

 

6



--------------------------------------------------------------------------------

  4.1.1 Barrier and DSM shall mutually agree on the terms and conditions of any
special equipment required to be purchased for the processing of the Product.
Equipment which Barrier has agreed to purchase, and for which it shall be
financially responsible as to capital modifications is identified in Exhibit 2
and shall be dedicated to the production of the Product. Barrier may at times
authorize DSM, with DSM’s approval, to select and order equipment that will be
invoiced directly to Barrier. DSM shall be responsible for installing and
qualifying at its facility, any and all new or used equipment, molds, and
tooling necessary for the manufacturing, packaging, and labeling of the Product.

 

  4.1.2 Equipment identified to be purchased by Barrier for the Product and to
be installed at DSM is identified in Exhibit 2. DSM shall obtain Barrier’s prior
written approval for all costs and expenses associated with such installation
and qualification (including without limitation labor and engineering costs) and
Barrier shall reimburse DSM for all such reasonable costs within thirty
(30) days of receiving DSM’s invoice(s) therefore.

 

  4.1.3 Title to, and risk of loss of, all such equipment, molds and tooling
paid for by Barrier shall be retained by Barrier, provided that all such
equipment, molds and tooling shall remain at DSM’s facility for use by DSM
during the term of this Agreement. Following the termination of this Agreement,
at Barrier’s election, Barrier may, at its expense, remove the equipment.

 

  4.1.4 DSM shall be responsible for routine maintenance and servicing of such
equipment so long as such equipment remains at DSM’s facility, including any
non-routine maintenance due to DSM’s negligence or willful misconduct. Barrier
shall be responsible for the cost of non-routine maintenance and servicing of
such equipment (such as major repairs and parts replacement), except to the
extent caused by DSM’s negligence or willful misconduct. DSM shall notify
Barrier prior to the performance of any non-routine maintenance or servicing,
and Barrier shall directly pay or promptly reimburse DSM (as the case may be)
for any such maintenance or servicing costs that Barrier has authorized to be
incurred and for which it is responsible.

 

4.2 Active Pharmaceutical Ingredients and Excipients Supply. DSM shall, as part
of the Product Price, supply Active Pharmaceutical Ingredients and Excipients
for production of the Product as well as all other materials required to
manufacture, test, package, label and release the Product.

 

4.3 Artwork. At least (a) one hundred and twenty (120) days prior to the first
Delivery Date, unless otherwise required by active ingredient, excipient, and
packaging material lead times, and from time to time thereafter with respect to
the Product as needed, Barrier shall provide at no cost to DSM, final camera
ready artwork for all packaging components to be used in the manufacture of the
Product, which artwork shall meet the Packaging Specifications.

 

7



--------------------------------------------------------------------------------

4.4 Vendors Designated By Barrier. The Parties agree that Barrier shall rely on
DSM’s choice of vendors and shall not designate vendors for the supply of Active
Pharmaceutical Ingredients, Excipients, and other materials required for the
production and/or packaging of Product hereunder.

ARTICLE 5: WARRANTIES; SPECIFICATIONS; QUALITY AGREEMENT

 

5.1 Warranties by DSM. DSM warrants to Barrier that the Commercial Product, at
the time of sale and shipment to Barrier by DSM, (a) will conform to the
Specifications as then in effect, (b) will have been manufactured in compliance
with all applicable laws and regulations and in accordance with CGMPs; (c) will
not be (i) adulterated or misbranded by DSM within the meaning of the FD&C Act
or (ii) an article that may not be introduced into interstate commerce under the
provisions of Sections 404 or 505 of the FD&C Act; and (d) shall have a ***. If
Barrier elects to conduct its own batch record reviews, the remaining shelf life
required hereunder shall be correspondingly reduced for the period of time
required by Barrier for such review. DSM further warrants that none of employees
or representatives who will perform services pursuant to this Agreement have
been debarred or notified that they are under consideration to be debarred by
the United States Food and Drug Administration from working in or providing
services to any pharmaceutical or biotechnology company under the Generic Drug
Enforcement Act of 1992, as amended.

 

5.2 Disclaimer by DSM. DSM expressly disclaims (a) any warranty that the Product
(i) will be merchantable, (ii) will be fit for any particular purpose, or
(iii) will not violate or infringe the patent or other intellectual property
rights of third Parties; (b) any other warranties with respect to the Product,
express or implied, except as expressly stated in this Agreement; and (c) any
warranties in respect of the formulation, composition, use, or distribution of
the Product or in respect of the marketing and/or sale of the Product to third
parties.

 

5.3

Warranties by Barrier. Barrier represents and warrants to DSM that (a) the
formulation, composition, use, distribution, marketing, and/or sale of the
Product shall comply with regulatory requirements and applicable law, and that
Barrier will maintain all obligations with respect thereto; (b) that Barrier
will comply with applicable law and that it will keep DSM fully informed of any
development which would affect DSM’s production of the Product hereunder;
(c) that in the event Barrier ships Product outside of the United States,
Barrier will comply fully with all export administration and control laws and
regulations of the United States government as may be applicable to the export,
resale or other disposition of any Products purchased from DSM; (d) that
Products manufactured in accordance with the Specifications will not infringe
any patent or other intellectual property right of any Third Party; (e) that
Excipients, Active Pharmaceutical Ingredients, and any production processes
provided or specified

 

8



--------------------------------------------------------------------------------

 

by Barrier will be suitable for the production of the Product and (f) that
Barrier has disclosed all information available to it regarding health risks
which may be involved in manufacturing the Product hereunder utilizing the
specified Active Ingredients, Excipients, and other components.

 

5.4 Limitation of Liability. Notwithstanding the foregoing warranties and
representations and the further obligations of the Parties hereunder, in no
event shall either Party be liable to the other Party for incidental, indirect,
special, consequential or punitive damages, including without limitation any
claim for damages based upon lost profits or lost business opportunity. Except
for the obligations of indemnity as set forth in Article 13 with respect to
(i) claims for personal injury, illness or death resulting from use of or
exposure to a Product supplied hereunder, (ii) claims of patent infringement,
and (iii) claims arising out of Barrier’s failure to inform DSM of health risks
pursuant to Section 2.4, above, which are not subject to the following
limitation, aggregate damages for which either Party shall be liable to the
other hereunder, shall *** with respect to *** and *** any *** hereunder, *** of
the *** such ***. The foregoing limitations shall not apply if the damages
otherwise subject to limitation result from the gross negligence or willful
misconduct of either Party.

 

5.5 Specification Changes.

 

  5.5.1 In the event Barrier changes the Specifications, Barrier shall promptly
advise DSM in writing of such changes, and in the event that such changes
directly impact DSM’s scheduling or costs, DSM shall promptly advise Barrier as
to any scheduling and/or price adjustments caused by such changes. Prior to
implementation of such changes, the Parties agree to negotiate in good faith in
an attempt to reach agreement on (a) the new price for any Product which
embodies such changes, , and any other amendments to this Agreement which may be
necessitated by such changes (i.e., an adjustment to the lead time for purchase
orders).

 

  5.5.2 Barrier agrees to reimburse DSM for the reasonable expenses incurred by
DSM as a result of such changes, including, but not limited to, reimbursing DSM
for its validation and development costs, capital expenditure costs and costs
for any packaging components or other materials rendered unusable as a result of
such changes which were reasonably purchased or incurred in reliance on
Barrier’s forecasts; provided, in each case that DSM is not able to utilize any
such equipment or materials for its other customers.

 

  5.5.3

If during the term of this Agreement Barrier amends or is required by law to
amend the Specifications so as to render the Active Pharmaceutical Ingredients,
Excipients and/or packaging components for the Product obsolete, Barrier shall
(a) at Barrier’s option, purchase from DSM, at DSM’s Acquisition Cost, that
amount of inventory of Excipients and packaging components so rendered obsolete,
or (b) accept DSM’s return

 

9



--------------------------------------------------------------------------------

 

of such materials to Barrier and reimburse DSM any restocking fees incurred; and
Barrier shall also purchase from DSM, at the applicable Product Price, that
amount of inventory of Product which is rendered obsolete. In addition to
reimbursement of DSM’s Acquisition Cost for obsolete inventories, Barrier shall
also *** for *** the *** or ***of ***.

 

  5.5.4 DSM shall not make any change to the Specifications without Barrier’s
prior written consent.

 

5.6 Quality Agreement. The Quality Agreement attached hereto as Exhibit 6
(“Quality Agreement”) further details the quality assurance obligations and
responsibilities of the Parties with respect to the Product. Notwithstanding
anything to the contrary in this Agreement or in any other document or
agreement, in the event of a conflict between this Agreement and the Quality
Agreement, this Supply Agreement shall govern and control.

 

5.7 Duty of Cooperation. The Parties acknowledge that production of
pharmaceutical products is inherently complex and requires close attention to
all aspects of the Specifications, Excipients, Active Pharmaceutical
Ingredients, production, storage, and shipment (collectively, “Process
Requirements”). The Parties further acknowledge that DSM, as manufacturer of the
Product, and Barrier, as distributor of the finished Product, have significant
regulatory obligations. Accordingly, the Parties agree to comply with applicable
law as to their respective obligations and to cooperate with each other to
maintain regulatory compliance hereunder. The Parties further agree to notify
each other promptly of any known problems with respect to Process Requirements
and/or regulatory obligations and to resolve such problems in a prompt and
efficient manner so as to permit continued production and shipment of conforming
Product, in accordance with all applicable regulatory requirements. Costs for
correction of any such Process Requirements shall be allocated between the
Parties in a fair and equitable manner and in accordance with the respective
obligations of the Parties hereunder and under any related agreements. If
Barrier elects to delay or cease production of the Product, for any period of
time and for any reasons (except for delays or cessation of production caused by
DSM), it shall promptly notify DSM; and Barrier shall reimburse DSM for
(i) DSM’s costs incurred prior to or during such period of delay, including
DSM’s Acquisition Costs for the unused inventories of Excipients, Active
Pharmaceutical Ingredients, plus *** and finished Product produced in accordance
with Barrier’s forecasts, and (ii) DSM’s reasonable costs for services in
resolving problems with Process Requirements which are beyond the obligation or
reasonable control of DSM (and only if such costs for services are directly
related to the cessation or delay in production for the particular batch run in
question).

 

ARTICLE 6: FORECASTS; ORDERS

 

6.1

Long Term Forecast. Within thirty (30) days after the Effective Date, Barrier
shall deliver to DSM a non-binding five (5) year forecast of Barrier’s unit
requirements

 

10



--------------------------------------------------------------------------------

 

for Commercial Product for each Contract Year during the Initial Term. Such
long-term forecast shall thereafter be updated every six (6) months (as of
June 1 and December 1) during the Term of this Agreement. If DSM is unable to
accommodate any portion of the forecast, it shall notify Barrier and the Parties
shall agree on any revisions to the forecast.

 

6.2

Monthly Forecast. Within thirty (30) days of the Effective Date, Barrier shall
submit to DSM a written non-binding estimate of its monthly requirements for
Product for each of the next succeeding twenty-four (24) months (the “Monthly
Forecast”). The Monthly Forecast shall be updated monthly on the third (3rd) day
of the month on a twenty-four (24) month rolling basis. For the initial forecast
received by DSM, DSM shall respond within thirty (30) days of the receipt
thereof if quantities therein stated exceed the maximum quantities set forth in
Section 2.2, above, as allocated on a monthly basis (the “Maximum Quantities”).
Thereafter, upon receipt of the Monthly Forecast, DSM shall respond within five
(5) days if any additional quantities are included within the forecast for any
months previously forecasted, or if quantities are stated for any new month in
the Monthly Forecast which exceed the Maximum Quantities for such month. If DSM
is unable to accept such additional quantities, such additional quantities shall
be removed from the Monthly Forecast. If Barrier is not in agreement with DSM’s
revisions, it shall respond in writing to DSM within five (5) calendar days; and
the Parties shall negotiate in good faith to resolve any issues in respect of
quantities. If DSM does not receive a response within five (5) calendar days,
such quantities shall be deemed to have been approved and accepted by Barrier.

 

6.3 Firm Purchase Commitment. The forecast of the most current three (3) month
period shall always constitute a firm purchase commitment (the “Firm Purchase
Commitment”) which shall state in detail the quantities of Products ordered and
the required delivery dates, and shall be binding on the Parties regarding
Products to be purchased. The second three (3) month period (months four
(4) through six (6)) of the Monthly Forecast shall also constitute a Firm
Purchase Commitment; however, the quantities stated for such months shall, at
Barrier’s sole option, be subject to *** in each *** until ****** of the ***, at
which point the ***. The forecast for the remaining eighteen (18) month period
of the Monthly Forecast is for planning purposes only and shall not constitute a
commitment to purchase or supply Product. In the event that Barrier does not
ultimately purchase the Firm Purchase Commitment as herein provided or the ***
as provided in Section 2.2, it shall be obligated to pay to DSM the Product
Price per Unit for any deficient quantities.

 

Month    Allowable Forecast
Variation

1–3

   ***

4

   ***%

5

   ***%

6

   ***%

 

11



--------------------------------------------------------------------------------

6.4 DSM shall have the right, at any time, to order API, Excipients, and other
materials necessary for the manufacture of Products in accordance with the
lead-times set forth on Exhibit 9 hereto. In addition, if due to unanticipated
circumstances, any Materials require a longer lead-time, DSM shall be entitled
to order such materials as it deems appropriate to fulfill its obligations
hereunder.

 

6.5 Additional Quantities. Should any Purchase Order seek to purchase Products
in amounts substantially in excess of amounts set forth in the most recent
forecast provided by Barrier to DSM pursuant to Section 6.1 hereof, or should
Barrier desire to increase the amount of Products to be manufactured pursuant to
any already submitted Purchase Order, then DSM shall use reasonable commercial
efforts to comply with such requested changes. Notwithstanding the foregoing,
DSM shall not be liable to Barrier for any inability, despite its reasonable
best efforts, to manufacture such excess Products.

ARTICLE 7: PURCHASE OF PRODUCT; DELIVERIES

 

7.1 Purchase Orders. Except to the extent the Parties may otherwise agree with
respect to a particular shipment, the Product shall be ordered by Barrier
pursuant to written purchase orders, which shall be sent to DSM not less than
ninety (90) days prior to the Delivery Dates specified in such purchase orders.
Upon receipt of each purchase order by DSM hereunder, DSM shall supply the
Product, in such quantities (with any variances permitted hereunder) and shall
use its best efforts to deliver such Product to Barrier no later than seven
(7) days of the Delivery Dates specified in such purchase order. Once received
by DSM, purchase orders are firm and may not be cancelled or modified without
DSM’s prior written consent, which shall not be unreasonably withheld.

 

7.2 Purchase Quantities. All Product shall be ordered in Lot sizes or whole
multiples thereof. Each purchase order shall specify the quantity of Units of
Product being ordered. Quantities actually shipped pursuant to a given purchase
order may vary from the quantities reflected in such purchase order by up to ten
percent (10%) and still be deemed to be in compliance with such purchase order.

 

7.3 Delivery Terms. The terms of delivery for the Product shall be F.O.B. DSM’s
Greenville, North Carolina plant. Title and risk of loss and/or damage to the
Product shall pass to Barrier upon delivery of the Product to the carrier at
DSM’s Greenville, North Carolina plant. All Products shall be properly prepared
for safe and lawful shipment by DSM; shall be shipped to Barrier’s distribution
center or other location designated by Barrier, via the common carrier mutually
agreed upon by the Parties; and shall be accompanied by appropriate
transportation and other agreed upon documentation. No products of any Third
Party shall be shipped with the Products. Shipping cost actually prepaid by DSM
will be billed to Barrier monthly by DSM on separate invoices.

 

12



--------------------------------------------------------------------------------

7.4 Invoicing. DSM shall invoice Barrier upon shipment of finished Product in
accordance with Section 8.4 hereinafter. For production qualification lots (“PQ
Lots”), DSM may invoice Barrier for *** of the price for such PQ Lots upon
completion of production thereof, irrespective of whether or not Product
Approval has been granted by the FDA.

 

7.5 Import and Export Matters. Barrier will prepare, obtain, and maintain all
necessary import and export registrations relating to the Product and the Active
Pharmaceutical Ingredients. Barrier represents and warrants that it will comply
with all applicable import and export laws and regulations. If Barrier elects to
export Product for sale and/or marketing within countries outside the Territory,
then Barrier shall so advise DSM; and Barrier shall be responsible for providing
all necessary compliance information to DSM so that DSM can achieve compliance
with the requirements of such additional countries. Upon achievement of
compliance, the definition of Territory, Section 1.33, shall be amended to
reflect the addition of other countries; and any additional costs incurred by
DSM for registrations, fees, foreign regulatory compliance, and other related
costs shall be for Barrier’s account.

ARTICLE 8: PRICE; PRICE INCREASES; ADDITIONAL PAYMENTS

 

8.1 Price. For all Product which is the subject of purchase orders submitted by
Barrier prior to or during the first Contract Year, Barrier shall pay to DSM the
Product Price set forth in Exhibit 1 hereto, subject to adjustment as set forth
in Section 8.2 hereof.

 

8.2 Price Increases.

 

  8.2.1 Annual Increase. The Product Price may be increased by DSM for each
Contract Year following the first Contract Year by (i) a percentage amount equal
to the percentage increase in the Producer Price Index (Pharmaceutical
Preparations, ethical PCU 2834 #1, hereinafter referred to as the “PPI”),
published by the United States Department of Labor, Bureau of Labor Statistics,
or comparable successor index, during the twelve (12) month period ending with
the most recent month for which published monthly statistics are available as of
the first day of the new Contract Year. Changes in the Product Price pursuant to
this Section 8.2 shall become effective as of January 1 of each new Contract
Year for all scheduled Delivery Dates during such year.

 

  8.2.2 Increased Processing Costs. The Product Price may also be increased by
DSM upon written notice to Barrier following startup of production, defined as
the first *** commercial batches manufactured hereunder, relating to increased
costs for extended processing times, revised Specifications, or other process
requirements which exceed the initial assumptions and parameters. The Parties
shall negotiate in good faith to conclude agreement on Product pricing which
fairly reflects such increased costs.

 

13



--------------------------------------------------------------------------------

  8.2.3 Compliance with Foreign Regulatory Authorities. Additional payments or
price increases may also be required to comply with regulatory requirements,
fees, and other expenses incurred by DSM for importation of Product into foreign
countries, in accordance with Section 7.5.

 

8.3 Taxes. The Product Price set forth in Exhibit 1 does not include sales, use,
consumption, or excise taxes of any taxing authority. The amount of such taxes,
if any, will be added to the Product Price in effect at the time of shipment
thereof and shall be reflected in the invoices submitted to Barrier by DSM
pursuant to this Agreement. Barrier shall pay the amount of such taxes to DSM in
accordance with the payment provisions of this Agreement.

 

8.4 Method of Payment. At the time of each shipment of Product, as deemed
acceptable per the Quality Agreement, hereunder, DSM shall invoice Barrier, and
Barrier shall pay such invoices within thirty (30) days of the invoice date.
Payments received after the due date shall be subject to interest at the rate of
***. All payments due hereunder to DSM shall be sent to DSM at the times set
forth herein by check or wire transfer to such accounts as DSM may designate to
Barrier in writing from time to time in accordance with Section 19.10 hereof.
Immediately following the initiation of any wire transfer to DSM, Barrier shall
notify DSM’s cash management department, as DSM may direct from time to time in
accordance with Section 19.10. All invoices to Barrier shall be sent to the
“Attention: Accounts Payable” at the address first set forth in Section 19.10.

 

8.5 Audit. Barrier shall have the option, on an annual calendar-year basis, to
request an audit of any Product prices or other charges invoiced by DSM during
the preceding year. Such audits shall be performed by an independent certified
public accountant, mutually agreeable to Barrier and DSM (the “Independent
Auditor”), who shall be permitted to review DSM’s records and accounts relating
to this Agreement to verify that invoices issued hereunder were correctly
prepared. The Independent Auditor shall only report to Barrier whether the
invoices were correctly calculated; and if not, the amount by which the invoices
were over-stated or under-stated. Barrier shall not otherwise have access to the
financial records of DSM. The Independent Auditor shall be subject to the
confidentiality provisions set forth in Article 14. Promptly following the
report of the Independent Auditor, the Parties shall resolve any over-charges or
under-charges in good faith.

ARTICLE 9: RECALLS

 

9.1

Product recalls and FDA contacts relating to recall of Product shall be the
responsibility of, and under the control of, Barrier. However, in the event that
either Party has reason to believe that any Products should be recalled or
withdrawn from distribution, such Party shall promptly inform the other in
writing

 

14



--------------------------------------------------------------------------------

 

prior to taking any such action. Barrier shall notify the FDA, DEA, and any
foreign regulatory agencies of any recall, and shall be responsible for
coordinating all necessary activities regarding the action taken. DSM and
Barrier acknowledge that each Party has significant regulatory obligations; and
accordingly agree that each Party shall fully cooperate with the other to
complete the recall, and shall thereafter resolve any allocation of liability as
may be appropriate in accordance with the terms of this Agreement.

 

9.2 If any Product is recalled as a result of the supply by DSM of Product that
does not conform to the Specifications or other Product requirements of this
Agreement, then subject to Section 5.4, DSM shall reimburse Barrier for its
reasonable expenses actually incurred as a result of such recall. If Barrier
elects to utilize a Third Party to conduct a recall, Barrier shall so notify DSM
and shall await DSM’s consent, which consent shall not unreasonably be withheld.

 

9.3 If each Party contributes to the cause for a recall, the expenses actually
incurred as a result of such recall will be shared in proportion to each Party’s
responsibility. All other recalls of Product shall be at Barrier’s sole expense.
Barrier shall give DSM prompt written notice of any Product recalls that Barrier
believes were caused or may have been caused by DSM’ failure to comply with this
Agreement or the Specifications.

 

9.4 Barrier shall maintain records of all sales of Commercial Product and
customers sufficient to adequately administer a recall, market withdrawal or
correction for a period of five (5) years after termination or expiration of
this Agreement. Subject to Section 9.1, Barrier shall in all events be
responsible for conducting any recalls, market withdrawals or corrections with
respect to the Product.

ARTICLE 10: VALIDATION; REGULATORY

 

10.1 Validation.

 

  10.1.1 DSM shall prepare equipment qualification and manufacturing validation
procedures, and shall perform qualification of equipment and utilities as well
as validation of the manufacturing, packaging and cleaning processes in
accordance with such procedures.

 

  10.1.2 The Parties recognize that the Validation Lots are being manufactured
in part to validate their manufacturability and conformity to the
Specifications. Therefore, any part of the Validation Lots which the Parties
determine does not meet the Specifications shall not be subject to the warranty
contained in Section 5.1 hereof or to the claims procedures set forth in
Section 12.1 hereof; and, unless the failure of such nonconforming Validation
Lot is due to the negligence or fault of DSM, Barrier shall pay DSM the full
Product Price for such nonconforming Validation Lots as set forth in Section 8.1
hereof. Barrier shall not pay DSM for Validation Lots which fail to meet the
Specifications due to the fault or negligence of DSM.

 

15



--------------------------------------------------------------------------------

10.2 Regulatory.

 

  10.2.1 DSM will provide Barrier with standard regulatory support as identified
under the heading “Regulatory Support” in Exhibit 7 attached hereto. In
addition, DSM shall provide Barrier with regulatory consulting services as
identified under the heading “Regulatory Consulting” in Exhibit 7 attached
hereto. Regulatory support services, as identified in Exhibit 7, shall be at no
additional charge to Barrier; regulatory consulting services shall be billed at
DSM’s standard hourly rates and payable pursuant to Section 8.4 of this
Agreement. Additional regulatory services and/or documentation may be provided
by DSM, subject to the agreement of the Parties and subject to additional
charges.

 

  10.2.2 Barrier shall provide DSM with all documents reasonably requested by
DSM relating to the FDA’s pre-approval inspection of DSM’s manufacturing
facility, including, but not limited to, development reports, CMC sections of
Barrier’s NDA or other Regulatory Documentation and stability data. In addition,
Barrier shall provide to DSM a copy of Barrier’s annual report with respect to
the manufacture and control of the Product; and Barrier shall take into
consideration any DSM comments to such annual report with respect to the
Product. DSM shall provide comments on the Annual Report to Barrier within 3
days after receipt. Notwithstanding the foregoing or anything in this Agreement
to the contrary, Barrier shall be solely responsible for the CMC regulatory
strategy.

 

10.3 Analytical and Validation Methodology. Any analytical and validation
methodology supplied by Barrier and required for use by DSM in the production of
Product hereunder (i) must be certified by Barrier to be appropriate for the
intended use (e.g., cleaning verification, product release, in-process testing,
and stability testing), (ii) must be validated per current regulatory
guidelines, and (iii) must be readily available to DSM personnel during any
regulatory inspection in the DSM site. Periodic recertification of methods
validations may be required in accordance with CGMP. Required analytical and
validation methodology which is not supplied by Barrier, or not previously
developed by DSM for Barrier, will be developed by DSM at Barrier’s expense
according to DSM’s standard rates.

 

10.4 Reference Standards. Reference standards required for API and key
components of the Product which are readily available through the U. S.
Pharmacopaeia shall be provided by DSM. If such reference standards are not
readily available or must be made to order, they shall be obtained at Barrier’s
expense, including any re-certifications thereof.

 

16



--------------------------------------------------------------------------------

10.5 Stability Studies. DSM shall provide stability studies once per year, per
SKU, at no additional cost to Barrier. Additional stability studies shall be
available to Barrier at DSM’s standard rates.

ARTICLE 11: TERM; TERMINATION

 

11.1 Term. Unless sooner terminated pursuant to the terms hereof, the term of
this Agreement shall commence on the Effective Date and shall continue in force
and effect until December 31, 2009.

 

11.2 Termination by Mutual Agreement. This Agreement may be terminated at any
time upon mutual written agreement between the Parties.

 

11.3 Termination for Default. This Agreement may be terminated by either Party
in the event of the material breach or default by the other Party of the terms
and conditions hereof; provided, however, the other Party shall first give to
the defaulting Party written notice of the proposed termination or cancellation
of this Agreement, specifying the grounds therefor. Upon receipt of such notice,
the defaulting Party shall have thirty (30) days to respond by curing such
default (or ten (10) business days with respect to a failure by Barrier to pay
any amounts hereunder when due); or (other than with respect to Barrier’s
failure to pay any amounts hereunder when due) by delivering to the other Party
a certificate that such breach is not capable of being cured within such thirty
(30) days and that the breaching Party is working diligently to cure such
breach; but in no event shall the time period for curing such breach exceed an
additional thirty (30) days. If the breaching Party does not so respond or fails
so to work diligently and to cure such breach within the additional time set
forth above, then the other Party may either suspend the Agreement indefinitely
or terminate the Agreement. Termination of this Agreement pursuant to this
Section 11.3 shall not affect any other rights or remedies which may be
available to the non-defaulting Party.

 

11.4 Bankruptcy; Insolvency. Either Party may terminate this Agreement upon the
occurrence of either of the following:

 

  11.4.1 The entry of a decree or order for relief by a court having
jurisdiction in respect of the other Party in an involuntary case under the
Federal Bankruptcy Code, as now constituted or hereafter amended, or under any
other applicable federal or state insolvency or other similar law and the
continuance of any such decree or order unstayed and in effect for a period of
sixty (60) consecutive days; or

 

  11.4.2 The filing by the other Party of a petition for relief under the
Federal Bankruptcy Code, as now constituted or hereafter amended, or any other
applicable federal or state insolvency or other similar law.

 

11.5

Expiration; Termination; Consequences. Upon expiration or termination of this
Agreement, whichever is sooner (but in the case of termination, only if directed
by the terminating Party in the notice of termination), DSM shall manufacture
and

 

17



--------------------------------------------------------------------------------

 

ship, and Barrier shall purchase in accordance with the provisions hereof, any
and all amounts of Product ordered by Barrier hereunder prior to the date on
which such notice is given; and DSM shall return to Barrier all unused Active
Pharmaceutical Ingredients in DSM’s possession which have been provided by
Barrier hereunder. In addition, upon expiration or termination of this
Agreement, whichever is sooner, at Barrier’s option, (i) the Parties shall
promptly agree on a procedure which allows Barrier to possess any equipment
located at DSM’s facility that is owned by Barrier (with Barrier paying all
reasonable costs to access and remove such equipment, including DSM’s facility
restoration costs), or (ii) DSM shall purchase such equipment from Barrier by
paying Barrier the depreciated (calculated on a straight-line basis) book value
thereof.

 

  11.5.1 In addition, upon expiration or termination of this Agreement, at DSM’s
option, Barrier shall purchase from DSM (i) at DSM’s Acquisition Cost, all
Active Pharmaceutical Ingredients, Excipients and other materials acquired by
DSM hereunder, (ii) all work-in-progress for the Product at *** and (iii) all
other finished Product then in DSM’s possession; and (iv) Barrier shall
compensate DSM for all other uncancellable commitments made by DSM to satisfy
existing purchase orders. Notwithstanding the foregoing, if any cancellation
penalty amount is less than an actual expense for such commitment (including
restocking fees for returnable materials), Barrier shall be required to
reimburse DSM solely for the amount of the cancellation penalty rather than for
the applicable expense.

 

  11.5.2 Upon expiration or termination of this Agreement, the obligations of:
(i) confidentiality; (ii) restrictions on use of Confidential Information;
(iii) indemnification; and (iv) warranties and obligations with respect to
product quality set forth in this Agreement and the Quality Agreement shall
survive such expiration or termination.

ARTICLE 12: CLAIMS

 

  12.1 Claims.

 

  12.1.1 In the event that any of the Product delivered to Barrier’s designated
carrier by DSM shall, upon visual inspection, fail to conform with any warranty
set forth herein, Barrier shall reject such Product by giving written notice to
DSM within thirty (30) days after Barrier’s receipt of such Product and all
associated quality assurance documents, including, without limitation, the
certificate of analysis. Barrier shall give notice of any defect not discovered
during the incoming visual inspection promptly after its discovery.

 

  12.1.2 For any claim relating to the container or container closure system for
Products packaged by DSM, Barrier shall make the subject packaging available to
DSM for analysis.

 

18



--------------------------------------------------------------------------------

  12.1.3 Any notice given hereunder shall specify the manner in which the
Product fails to meet such warranty or the Specifications. If it is determined
by agreement of the Parties (or in the absence of agreement of the Parties, by a
mutually acceptable independent laboratory or consultant whose fees shall be
paid by the non-prevailing Party), that the nonconformity is due to damage to
the Product caused by Barrier or its agents, then DSM shall have no liability to
Barrier with respect thereto. If the nonconformity is otherwise caused by DSM’s
breach of this Agreement, negligence or willful misconduct, then DSM shall
credit Barrier’s account for the price invoiced for such nonconforming Product.

 

  12.1.4 If payment therefore has previously been made by Barrier, DSM shall, at
Barrier’s option, (x) apply such credit against future orders; (y) offset the
amount thereof against other amounts then due DSM hereunder; or (z) replace such
nonconforming Product with conforming Product at no additional cost to Barrier.

 

  12.1.5 CLAIMS ARISING HEREUNDER SHALL BE DEEMED TO HAVE BEEN WAIVED BY BARRIER
IF NOT BROUGHT WITHIN SIX (6) MONTHS FOLLOWING THE DATE OF THE OCCURRENCE GIVING
RISE TO THE CLAIM, EXCEPT FOR CLAIMS RELATING TO LATENT PRODUCT DEFECTS WHICH
COULD NOT REASONABLY HAVE BEEN DISCOVERED. SUCH LATENT DEFECT CLAIMS SHALL BE
DEEMED WAIVED BY BARRIER IF NOT BROUGHT WITHIN THREE (3) MONTHS FOLLOWING
DISCOVERY OF THE DEFECT, BUT IN NO CASE LATER THAN THREE (3) MONTHS FOLLOWING
THE EXPIRATION DATE OF SUCH PRODUCT.

 

12.2 Disposition of Nonconforming Product. In any case where Barrier expects to
make a claim against DSM with respect to damaged or otherwise nonconforming
Product, Barrier shall not dispose of such Product without written authorization
and instructions of DSM either to dispose of the Product or to return the
Product to DSM.

 

12.3 Product Holds/Rejects. DSM will notify Barrier per the Quality Agreement of
Product holds and/or rejects that may have an impact on the manufacturing
process and that may require Barrier approval prior to resolution.

ARTICLE 13: INDEMNIFICATION OF THIRD PARTY CLAIMS

 

13.1

Indemnification by Barrier. Barrier shall indemnify, defend and hold DSM, its
Affiliates and their respective directors, officers, employees, agents,
successors and assigns, harmless from and against any damages, judgments,
claims, suits, actions, liabilities, costs and expenses (including, but not
limited to, reasonable attorneys’ fees) arising out of or in connection with
(a) any Third Party claim of illness, injury, or death caused by the use of any
Product manufactured by DSM

 

19



--------------------------------------------------------------------------------

 

hereunder in accordance with the Specifications; or (b) any proceeding
instituted by or on behalf of a Third Party based upon a claim that the
manufacture, use or sale of the Product infringes a United States patent or any
other proprietary rights claimed by Barrier and utilized by DSM in the
production of the Product; or (c) any claim of illness, injury, or death arising
out of Barrier’s failure to inform DSM of health risks pursuant to Section 2.4
above; or (d) any act or omission of negligence, gross negligence or willful
misconduct by Barrier or its respective directors, officers, employees, agents,
or representatives.

 

  13.2 Indemnification by DSM. DSM shall indemnify, defend and hold Barrier, its
Affiliates and their respective directors, officers, employees, agents,
successors and assigns harmless from and against any damages, judgments, claims,
suits, actions, liabilities, costs and expenses (including, but not limited to,
reasonable attorneys’ fees) arising out of or in connection with any Third Party
claim of illness, injury or death caused by the use of any Product manufactured
by DSM hereunder which does not conform to the Specifications; or (b) any
proceeding instituted by or on behalf of a Third Party based upon a claim that
the manufacture of the Product infringes a United States patent or any other
proprietary rights (except for such claims as are subject to indemnity by
Barrier pursuant to Section 13.1, above) or (c) any act or omission of
negligence, gross negligence or willful misconduct by DSM or its respective
directors, officers, employees, agents, or representatives.

 

  13.3 Indemnification Procedures. A Party (the “Indemnitee”) which intends to
claim indemnification under this Article 13 shall promptly notify the other
Party (the “Indemnitor”) in writing of any action, claim or other matter in
respect of which the Indemnitee or any of its Affiliates, or any of their
respective directors, officers, employees or agents intend to claim such
indemnification; provided, however, the failure to provide such notice within a
reasonable period of time shall not relieve the Indemnitor of any of its
obligations hereunder except to the extent the Indemnitor is prejudiced by such
failure. The Indemnitee, its Affiliates, and their respective directors,
officers, employees and agents shall cooperate fully with the Indemnitor and its
legal representatives in the investigation, negotiation, compromise, settlement
and defense of any action, claim or other matter covered by this
indemnification. The Indemnitor shall be in charge of and control of any such
investigation, negotiation, compromise, settlement and defense, and shall have
the right to select counsel with respect thereto, provided that the Indemnitor
shall promptly notify the Indemnitee of all material developments in the matter.
In no event shall the Indemnitee compromise or settle any such matter without
the prior written consent of the other Party, which consent shall not be
unreasonably withheld or delayed; nor shall the non-consenting Party be bound by
any such settlement. The Indemnitee shall have the right, but not the
obligation, to be represented by counsel of its own selection and at its own
expense.

 

  13.4 Survival of Indemnification Obligations. The provisions of this Article
13 shall survive the expiration or termination of this Agreement.

 

20



--------------------------------------------------------------------------------

ARTICLE 14: CONFIDENTIALITY

 

14.1 During the term of this Agreement and for a period of seven (7) years
following termination of this Agreement, each of Barrier and DSM agrees not to
publish, disclose or use for any purpose other than its performance hereunder,
any information disclosed by the other Party which is DSM Intellectual Property
or Barrier Intellectual Property, respectively, or which is designated as
proprietary or confidential (“Confidential Information”), including, without
limitation, information stored on audio or video tapes and disks, or information
or knowledge visually acquired by or generated by Barrier or DSM personnel in
the form of written notes and memoranda memorializing information or knowledge
acquired visually, aurally or orally in the course of either Party’s performance
hereunder.

 

14.2 Each Party shall limit disclosure of Confidential Information received
hereunder to only those of its (or its Affiliates’) officers and employees who
are directly concerned with the performance of this Agreement. Each Party shall
advise such officers or employees upon disclosure of any Confidential
Information to them of the confidential nature of the Confidential Information
and the terms and conditions of this Article 14, and shall use all reasonable
safeguards to prevent unauthorized disclosure of the Confidential Information by
such officers and employees.

 

14.3 Both Parties agree that the following shall not be considered Confidential
Information subject to this Agreement:

 

  14.3.1 information that is in the public domain by publication or otherwise,
provided that such publication is not in violation of this Agreement or any
other confidentiality agreement;

 

  14.3.2 information that the Receiving Party can establish in writing was in
the Receiving Party’s possession prior to the time of disclosure by the
Disclosing Party and was not acquired, directly or indirectly, from the
Disclosing Party;

 

  14.3.3 information that the Receiving Party lawfully receives from a Third
Party; provided, however, that such Third Party was not obligated to hold such
information in confidence;

 

  14.3.4 information that, prior to the Disclosing Party’s disclosure thereof,
was independently developed by the Receiving Party without reference to any
Confidential Information as established by appropriate documentation; and

 

  14.3.5

information that the Receiving Party is compelled to disclose by a court,
administrative agency, or other tribunal; provided however, that in such case
the Receiving Party shall immediately give as much advance notice as feasible to
the Disclosing Party to enable the Disclosing Party to

 

21



--------------------------------------------------------------------------------

 

exercise its legal rights to prevent and/or limit such disclosure. In any event,
the Receiving Party shall disclose only that portion of the Confidential
Information that, in the opinion of the Receiving Party’s legal counsel, is
legally required to be disclosed and will exercise reasonable best efforts to
ensure that any such information so disclosed will be accorded confidential
treatment by said court, administrative agency or tribunal.

 

14.4 All Confidential Information shall remain the property of the Disclosing
Party. Upon the termination of this Agreement, or at any time upon the request
of the other Party, the Receiving Party shall immediately return or destroy any
Confidential Information in the Receiving Party’s possession, custody or
control, except that the Receiving Party may keep one (1) copy for archival
purposes. The Disclosing Party’s failure to request the return of Confidential
Information shall not relieve the Receiving Party of its confidentiality
obligations under this Agreement.

 

14.5 Each Party acknowledges and expressly agrees that the remedy at law for any
breach by it of the terms of this Article 14 shall be inadequate and that the
full amount of damages which would result from such breach are not readily
susceptible to being measured in monetary terms. Accordingly, in the event of a
breach or threatened breach by either Party of this Article 14, the other Party
shall be entitled to immediate injunctive relief prohibiting any such breach and
requiring the immediate return of all Confidential Information. The remedies set
forth in this Section 14.5 shall be in addition to any other remedies available
for any such breach or threatened breach, including the recovery of damages from
the breaching Party.

 

14.6 The terms and conditions of this Agreement, but not the fact of its
existence, shall constitute Confidential Information of Barrier, except that
either Party may disclose such terms and conditions to its corporate affiliates
in accordance with Section 14.1 hereof.

ARTICLE 15: INTELLECTUAL PROPERTY

 

15.1 Except as provided in Section 15.3, all DSM Intellectual Property and any
Developments thereof during the term of this Agreement shall remain the property
of DSM. Barrier shall have a license to use any DSM Intellectual Property
supplied to it solely to the extent necessary to assist Barrier in its
performance hereunder. Barrier shall acquire no other right, title or interest
in the DSM Intellectual Property as a result of its performance hereunder.

 

15.2 Except as provided in Section 15.3, all Barrier Intellectual Property and
any Developments thereof during the term of this Agreement shall remain the
property of Barrier. DSM shall have a license to use any Barrier Intellectual
Property supplied to it solely to the extent necessary to assist DSM in its
performance hereunder. DSM shall acquire no other right, title or interest in
the Barrier Intellectual Property as a result of its performance hereunder.

 

22



--------------------------------------------------------------------------------

15.3 Joint Developments by Barrier and DSM of DSM Intellectual Property shall
remain the property of DSM, however Barrier shall have a non-exclusive,
royalty-free license to use such Developments, but without the right to
sub-license to any third party without the consent of DSM. Likewise, joint
Developments by Barrier and DSM of Barrier Intellectual Property shall remain
the property of Barrier, however DSM shall have a non-exclusive, royalty-free
license to use such Developments to the extent they are applicable to DSM’s
process technology, but without the right to sub-license to any third party
without the consent of Barrier.

 

15.4 In the event that either Party decides to file one or more patent
applications covering any joint Developments, then the non-filing Party shall,
at the filing Party’s request and expense, assist the first Party in the
preparation and prosecution of such patent application(s) and shall execute all
documents deemed necessary by the filing Party for the filing thereof and/or the
vesting in both Parties of joint title thereto.

ARTICLE 16: FORCE MAJEURE

 

16.1 Effects of Force Majeure. Neither Party shall be held liable or responsible
for failure or delay in fulfilling or performing any of its obligations under
this Agreement in case such failure or delay is due to any condition beyond the
reasonable control of the affected Party including, without limitation, Acts of
God, strikes or other labor disputes, war, riot, earthquake, tornado, hurricane,
fire, civil disorder, explosion, accident, flood, sabotage, lack of or inability
to obtain adequate fuel, power, materials, labor, containers, transportation,
supplies or equipment, breakage or failure of machinery or apparatus, national
defense requirements, or supplier strike, lockout or injunction (a “Force
Majeure Event”). Such excuse shall continue as long as the Force Majeure Event
continues, provided, however, that Barrier may cancel without penalty any and
all Purchase Orders in the event DSM is unable to fulfill an outstanding
Purchase Order within ninety (90) days of its scheduled delivery date due to a
Force Majeure Event. Upon cessation of such Force Majeure Event, such Party
shall promptly resume performance on all Purchase Orders which have not been
terminated.

 

16.2 Notice of Force Majeure Event. In the event either Party is delayed or
rendered unable to perform due to a Force Majeure Event, the affected Party
shall give notice thereof and its expected duration to the other Party promptly
after the occurrence of the force majeure event; and thereafter, the obligations
of the affected Party will be suspended during the continuance of the Force
Majeure Event. The affected Party shall take commercially reasonable steps to
remedy the Force Majeure Event with all reasonable dispatch, but such obligation
shall not require the settlement of strikes or labor controversies on terms
unfavorable to the affected Party.

 

23



--------------------------------------------------------------------------------

ARTICLE 17: LEGAL COMPLIANCE; AUTHORIZATION

 

17.1 Legal Compliance. Each Party shall comply in all material respects with all
federal and state laws and regulations applicable to the conduct of its business
pursuant to this Agreement, including, but not limited to, the FD&C Act.

 

17.2 Authorization.

 

  17.2.1 DSM hereby represents and warrants to Barrier that all corporate action
on the part of DSM and its officers and directors necessary for the
authorization, execution and delivery of this Agreement and the performance of
all obligations of DSM hereunder has been taken.

 

  17.2.2 Barrier hereby represents and warrants to DSM that all requisite action
on the part of Barrier and its officers and directors necessary for the
authorization, execution and delivery of this Agreement and the performance of
all obligations of Barrier hereunder has been taken.

ARTICLE 18: PRESS RELEASES; USE OF NAMES

 

18.1 Press Releases. Any press release, publicity or other form of public
written disclosure related to this Agreement prepared by one Party shall be
submitted to the other Party prior to release for approval, which approval shall
not be unreasonably withheld or delayed by such other Party; provided, however,
that Barrier and DSM’s parent company may announce the signing of this Agreement
in their quarterly results release without prior approval. This Section 18.1
shall not apply to package inserts, promotional material, or any other
disclosure relating to any aspect of Commercial Product other than the
manufacturing thereof.

 

18.2 Use of Names. Except as expressly provided or contemplated hereunder and
except as otherwise required by applicable law, no right is granted pursuant to
this Agreement to either Party to use in any manner the trademarks or name of
the other Party, or any other trade name, service mark, or trademark owned by or
licensed to the other Party in connection with the performance of this
Agreement. Notwithstanding the above, as may be required by applicable law,
Barrier, DSM and their Affiliates shall be permitted to use the other Party’s
name and to disclose the existence and terms of this Agreement in connection
with securities or other public filings.

ARTICLE 19: MISCELLANEOUS

 

19.1 Independent Contractors. The relationship between Barrier and DSM is that
of independent contractors and nothing herein shall be deemed to constitute the
relationship of partners, joint venturers, nor of principal and agent between
Barrier and DSM. Neither Party shall have any express or implied right or
authority to assume or create any obligations on behalf of or in the name of the
other Party or to bind the other Party to any contract, agreement or undertaking
with any Third Party.

 

24



--------------------------------------------------------------------------------

19.2 Assistance from Barrier. To assist DSM in its performance of this
Agreement, Barrier shall provide DSM, in a timely fashion, with all relevant
information, documentation and data (including without limitation any
information, documentation and data relating to product safety and information,
documentation and data, including NDA and/or other Regulatory Documentation
numbers, NDC codes, etc., necessary for DSM to drug list the product) which is
necessary or appropriate for DSM’s performance hereunder. If requested by DSM to
provide support or information, Barrier shall provide such support or
information (or an explanation of the legitimate reason for any delay and a
projected date by which such support or information will be provided) within
five (5) business days of DSM’s request. In the event Barrier is to review or
approve any information, documentation, data or samples prepared or supplied by
or on behalf of DSM, it shall complete such review and approval process within
five (5) business days.

 

19.3 Assignment; Subcontractors. This Agreement may not be assigned or otherwise
transferred by either Party without the prior written consent of the other
Party, which consent shall not unreasonably be withheld; provided that, subject
to Section 3.2 hereinabove, Barrier may assign this Agreement without DSM’s
consent to any person or entity that (a) acquires all or substantially all of
the stock or assets of Barrier or (b) acquires, whether by license, divestiture
or otherwise, all or substantially all of Barrier’s assets which are the subject
matter of this Agreement. Any purported assignment in violation of the preceding
sentence shall be void. Any permitted assignee shall assume all obligations of
its assignor under this Agreement. No assignment shall relieve either Party of
responsibility for the performance of any obligation which accrued prior to the
effective date of such assignment. DSM may, with Barrier’s prior written
consent, utilize subcontractors to perform any part of this Agreement.

 

19.4 Continuing Obligations. Termination, assignment or expiration of this
Agreement shall not relieve either Party from full performance of any
obligations incurred prior thereto.

 

19.5 Waiver. Neither Party’s waiver of any breach or failure to enforce any of
the terms and conditions of this Agreement, at any time, shall in any way
affect, limit or waive such Party’s right thereafter to enforce and compel
strict compliance with every term and condition of this Agreement.

 

19.6

Severability. Each Party hereby expressly agrees that it has no intention to
violate any public policy, statutory or common laws, rules, regulations, treaty
or decision of any government agency or executive body thereof of any country or
community or association of countries; that if any word, sentence, paragraph,
clause or combination thereof in this Agreement is found by a court or executive
body with judicial powers having jurisdiction over this Agreement or either
Party hereto, in a final unappealed order, to be in violation of any such
provisions in

 

25



--------------------------------------------------------------------------------

 

any country or community or association of countries, such words, sentences,
paragraphs, clauses or combination shall be inoperative in such country or
community or association of countries and the remainder of this Agreement shall
remain binding upon the Parties, so long as enforcement of the remainder does
not violate the Parties’ overall intentions in this transaction.

 

19.7 Headings. The headings in this Agreement are for convenience of reference
only and shall not affect its interpretation.

 

19.8 Construction. This Agreement has been jointly prepared on the basis of the
mutual understanding of the Parties and shall not be construed against either
Party by reason of such Party’s being the drafter hereof or thereof.

 

19.9 Exhibits, Schedules and Attachments. Any and all exhibits, schedules and
attachments referred to herein form an integral part of this Agreement and are
incorporated into this Agreement by such reference.

 

19.10 Notices. All notices and other communications required or permitted to be
given under this Agreement shall be in writing and shall be delivered personally
or sent by (a) registered or certified mail, return receipt requested, (b) a
nationally-recognized courier service guaranteeing next-day delivery, charges
prepaid or (c) facsimile (with the original promptly sent by any of the
foregoing manners), and shall be deemed to have been given upon mailing or upon
transmission by facsimile, as the case may be. Any such notices shall be
addressed to the receiving Party at such Party’s address set forth below, or at
such other address as may from time to time be furnished by similar notice by
either Party:

 

  If to DSM:    DSM Pharmaceuticals, Inc.    5900 NW Greenville Blvd.   
Greenville, NC 27834    Attn: Terry Novak, Chief Marketing Officer    Phone No.:
(252) 707-7620    Facsimile No.: (252) 707-7046    With a copy of legal notices
to: Attn: Company Secretary   If to Barrier:    Barrier Therapeutics, Inc.   
600 College Road East, Suite 3200    Princeton, NJ 08540    Attn: Charles T.
Nomides    Phone: (609) 945-1200    Facsimile No.: (609) 945-1212

 

19.11

Counterparts. This Agreement and any amendment or supplement hereto may be
executed in any number of counterparts and any Party hereto may execute any such
counterpart, each of which when executed and delivered shall be deemed to

 

26



--------------------------------------------------------------------------------

 

be an original and all of which counterparts taken together shall constitute but
one and the same instrument. The execution of this Agreement and any such
amendment or supplement by any Party hereto will not become effective until
counterparts hereof have been executed by both Parties hereto.

 

19.12 Governing Law; Entire Agreement. The validity, interpretation and
performance of this Agreement shall be governed and construed in accordance with
the laws of the State of North Carolina without regard to the conflicts of laws
provisions thereof. This document, along with the Quality Agreement constitutes
the full understanding of the Parties and a complete and exclusive statement of
the terms of their agreement. No terms, conditions, understanding, or agreement
purporting to modify or vary the terms of this Agreement shall be binding unless
hereafter made in writing and signed by the Party to be bound. No modification
to this Agreement shall be effected by the acknowledgment or acceptance of any
purchase order or shipping instruction forms or similar documents containing
terms or conditions at variance with or in addition to those set forth herein.

 

19.13 Exhibits. The following Exhibits are attached hereto and incorporated
herein by reference:

Exhibit 1: Product Price and Contract Quantities

Exhibit 2: Capital Equipment

Exhibit 3: Active Ingredient and Excipient Specifications

Exhibit 4: Packaging Specifications

Exhibit 5: Product Specifications

Exhibit 6: Quality Agreement

Exhibit 7: Pricing for Development Activities and Clinical Trials Exhibit 8:
Material Lead Times

[Signatures on following page]

 

27



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their respective duly authorized representatives as of the day and year first
above written.

 

BARRIER THERAPEUTICS, INC.

By:

 

/s/ A. Altomari

 

Name:

  A. Altomari  

Title:

  Chief Commercial Officer  

DSM PHARMACEUTICALS, INC.

By:

 

/s/ Terence S. Novak

 

Name:

  Terence S. Novak  

Title:

  Chief Marketing Officer  

 

28



--------------------------------------------------------------------------------

EXHIBIT 1: PRODUCT PRICE &***

Commercial Pricing:

 

Zimycan 30gm Tube Full Batch ***

   2005    2006    2007    2008    2009

***

     ***      ***      ***      ***      ***

Product Price

   $ ***    $ ***    $ ***    $ ***    $ ***

 

Zimycan 45gm Tube Full Batch ***

   2005    2006    2007    2008    2009

***

   ***    ***         

Product Price

   ***    ***         

Sample Pricing:

 

Zimycan 5gm Tube

   2005    2006    2007    2008    2009

***

        ***         

Product Price

      $ ***         

 

Zimycan 30gm Tube Sample Tube Full Batch ***

   2005    2006    2007    2008    2009

***

   ***            

Product Price

   ***            



--------------------------------------------------------------------------------

Assumptions:

 

1. Commercial volumes will be manufactured, packaged and tested in campaigns of
no less than *** per year.

 

2. Commercial Pricing and Sample pricing to be confirmed upon finalization of
release testing methodology and associated resources.

 

3. Commercial volumes and prices are full batch quantities and are for US
distribution.

 

4. Commercial and Sample Pricing is based upon packaging configuration below.

 

5. Pricing does not include the 45 Gram Tube or the 30 Gram Sample Tube.

 

6. Additional placebo batches for release testing will be priced as needed.

 

30 Gram Tube

  

Component

    

Dimensions

    

Tube (Aluminum)

     130 (H) x 22 (D)   

Carton (4 Panels)

     37.00 (L) x 36.00 (W) x 145.00 (H)   

Insert (Roll Feed)

     7 1/2 (L) x 12 1/8 (W) (max size)   

Shipper

     72 per Shipper Bundled by 12   

 

5 Gram

  

Component

    

Dimensions

    

Tube (Aluminum)

     93 mm (H) x 13.5 mm (D)   



--------------------------------------------------------------------------------

EXHIBIT 2: CAPITAL / EQUIPMENT

No capital equipment is being purchased by Barrier for this project.



--------------------------------------------------------------------------------

EXHIBIT 3: ACTIVE INGREDIENT AND EXCIPIENT SPECIFICATIONS

(See attached specifications)



--------------------------------------------------------------------------------

EXHIBIT 4: PACKAGING SPECIFICATIONS

(See attached specifications)



--------------------------------------------------------------------------------

EXHIBIT 5: PRODUCT SPECIFICATIONS

(See attached specifications)



--------------------------------------------------------------------------------

EXHIBIT 6: QUALITY AGREEMENT

(See attached agreement)



--------------------------------------------------------------------------------

QUALITY AGREEMENT

BY AND BETWEEN

Barrier Therapeutics, Inc.

600 College Road East

Princeton, NJ 08540-6697

(hereafter called “Barrier”)

 

Approved by:

Barrier Therapeutics, Inc.

By:

 

Irene Wei

Name/Title: Irene Wei, PhD, MBA

Head, Quality Assurance/Quality Control

Date:

 

8/6/04

And

DSM Pharmaceuticals, Inc.

5900 NW Greenville Blvd.

Greenville, North Carolina 27834

(hereafter called “DSM”)

 

Approved by:

DSM Pharmaceuticals, Inc.

By:

 

Warren A. Horton

Warren A. Horton

Vice President Quality Assurance

Date:

 

7/21/04

The Products Listed in Appendix I (hereafter called the “Product” or “Products”)
are subject to the following conditions:



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

1.   QUALITY AGREEMENT    1  

1.1    Purpose

   1  

1.2    Relationship to Supply Agreement

   1 2.   PRODUCTS    1 3.   ADMINISTRATIVE INFORMATION    1  

3.1    Barrier Contact Names

   1  

3.2    DSM Contact Names

   1 4.   TERM OF AGREEMENT    1 5.   MANUFACTURING GMP COMPLIANCE    2  

5.1    General

   2  

5.2    Premises

   2  

5.3    GMP Guidelines

   2  

5.4    Materials

   2  

5.5    Materials procured by DSM

   3  

5.6    Materials Supplied by Barrier for DSM

   3  

5.7    Master Production Records

   3  

5.8    Standard Operating Procedures

   3  

5.9    Methods Validation Certification

   4  

5.10 Lot Numbers

   4  

5.11 Dates of Manufacture and Expiration

   4  

5.12 Manufacturing and Equipment Data

   4  

5.13 Storage and Shipment

   5 6.   QUALITY CONTROL    5  

6.1    General

   5  

6.2    In-Process and Finished Product Testing

   5  

6.3    Retain Samples

   6  

6.4    Routine Stability Program

   6  

6.5    Out-of-Specification (OOS) Investigations

   7 7.   QUALITY ASSURANCE    7  

7.1    Deviations and Investigations

   7  

7.2    Lot Disposition

   7

 

-i-



--------------------------------------------------------------------------------

 

7.3    Quality Assurance Certificate of Compliance/Analysis

   7  

7.4    Product Release

   8  

7.5    Product Complaints and Recalls

   8  

7.6    Records Retention

   9  

7.7    Quality Assurance Presence in the Manufacturing Facility

   9 8.   REGULATORY COMPLIANCE    9  

8.1    Regulatory Inspections

   9  

8.2    Regulatory Actions

   10  

8.3    Regulatory Affairs

   10  

8.4    Right to Audit

   11  

8.5    Audit Closeout

   11  

8.6    GMP Documentation

   11 9.   DISPUTE RESOLUTION    11 10.   CHANGE MANAGEMENT    12  

10.1 Technical & cGMP Impact Assessment

   12 11.   PRODUCT AND PROCESS VALIDATION    12  

11.1 Process Validation

   12  

11.2 Cleaning Validation

   12  

11.3 Equipment, Computer, Facility, and Utilities Qualification

   13  

11.4 Laboratory Qualification

   13 12.   ANNUAL PRODUCT REVIEW, ANNUAL REPORT AND DRUG LISTING    13  

12.1 Annual Product Review

   13  

12.2 Annual Report

   13  

12.3 Drug Listing

   13

 

-ii-



--------------------------------------------------------------------------------

QUALITY AGREEMENT

By and Between DSM Pharmaceuticals, Inc.

And Barrier Corporation

ARTICLE 1: QUALITY AGREEMENT

 

1.1 Purpose

 

  1.1.1 This agreement (this “Agreement”) defines the roles and responsibilities
for DSM when providing services and/or Products for Barrier.

 

  1.1.2 This Agreement also defines how the quality departments of DSM and
Barrier will interact with each other.

 

1.2 Relationship to Supply Agreement

 

  1.2.1 This Agreement shall be incorporated within and constitute a part of the
supply agreement by and between DSM and Barrier (the “Supply Agreement”).

 

  1.2.2 In the event of a conflict between any of the provisions of this Quality
Agreement and the Supply Agreement, the provisions of the Supply Agreement shall
govern.

ARTICLE 2: PRODUCTS

The Products to be manufactured for Barrier by DSM are described in Appendix I.

ARTICLE 3: ADMINISTRATIVE INFORMATION

 

3.1 Barrier Contact Names

See Appendix II.

 

3.2 DSM Contact Names

See Appendix II.

Contact names may be updated as required upon written notice by either party to
the other.

ARTICLE 4: TERM OF AGREEMENT.

This Quality Agreement shall continue in force for the term of the Supply
Agreement with respect to Product supplied thereunder. This Quality Agreement
may be modified as agreed in writing by both parties.



--------------------------------------------------------------------------------

ARTICLE 5: MANUFACTURING GMP COMPLIANCE

 

5.1 General

The manufacturing operations for the Products to be performed by DSM are defined
in the Supply Agreement; and responsibilities are outlined in Appendix IV of
this Quality Agreement.

 

5.2 Premises

 

  5.2.1 DSM will perform required operations for manufacturing activities at its
Greenville, North Carolina site.

 

  5.2.2 The premises and equipment used to manufacture the Products will be
maintained according to current regulatory requirements and in accordance with
the controlled documentation approved by Barrier.

 

  5.2.3 The manufacture of the Products will be conducted in a suitably
controlled environment and such facilities will be regularly monitored for
parameters critical to the process to demonstrate compliance with (i) applicable
GMP guidelines and (ii) any conditions registered in the manufacturing
authorization (NDA or ANDA or investigational application).

 

  5.2.4 DSM will maintain controlled access to the premises. All visitors shall
comply with DSM’s current security and safety requirements, including
requirements that visitors sign in and be escorted during any visit to the areas
of the premises used to manufacture, test, and store the Products.

 

5.3 GMP Guidelines

The principles detailed in the US, EU and ICH Current Good Manufacturing
Practices (including 21 CFR 210 and 211) that govern the standards of
manufacture for any product intended for human use, as well as the product cGMP
Guidelines, will govern (i) the standards of manufacture of the Products,
(ii) the Product specifications, (iii) any applicable product license, and
(iv) the NDA/ANDA application, pharmacopoeia or formulatory requirements.

 

5.4 Materials

 

  5.4.1 DSM will use only chemical materials, packaging, and labeling components
approved by Barrier and tested in accordance with the documentation reviewed and
approved by Barrier.

 

  5.4.2 Prior to DSM’s disposition of Product for release by Barrier, all
materials used in the Products shall meet DSM’s requirements for production use.

 

Page 2



--------------------------------------------------------------------------------

5.5 Materials procured by DSM

 

  5.5.1 DSM will assure compliance of vendors chosen by DSM and will provide a
Certificate of Compliance upon request. For vendors designated by Barrier and
which are not DSM-approved vendors, Barrier shall be responsible for qualifying
such vendors of materials used in the Products; and Barrier will provide DSM
with a Certificate of Conformance statement for such vendors when requested. DSM
shall maintain a quality review program for materials vendors/suppliers
according to defined policies; and documentation developed in the vendor review
program shall be available for review by Barrier upon request.

 

  5.5.2 DSM is responsible for ensuring that all material and components
procured by DSM for use in the Product are in full compliance with the
specifications listed in documentation reviewed and approved by Barrier. Raw
Materials are given a repeat test date upon the satisfactory completion of all
initial testing. Repeat testing will be performed at defined time intervals to
ensure the chemical, microbiological, and physical stability of the raw
materials unless Barrier provides an official expiration date. Excipient testing
may be conducted by an approved third-party contract testing laboratory.

 

  5.5.3 DSM is responsible for ensuring that all materials are stored properly,
used correctly, appropriately tested upon receipt, and traceable to the relevant
Certificate of Analysis for the materials.

 

5.6 Materials Supplied by Barrier for DSM

Barrier is responsible for ensuring that all materials and components supplied
by Barrier for use in the Products are in full compliance with the
specifications registered. Barrier will provide DSM a Certificate of Compliance
statement for the vendors that Barrier is responsible for qualifying, and a
Certificate of Analysis for materials supplied by Barrier.

 

5.7 Master Production Records

DSM may transcribe the manufacturing information (i.e., formulation, filling
work order, packaging work order, etc.) into its own format and shall obtain
written approval from Barrier for each document version before manufacturing.
Mutually agreed changes to documentation will be handled as outlined by Change
Management (see Section 10) of this agreement.

 

5.8 Standard Operating Procedures

DSM is responsible for maintaining any SOPs required to manufacture, test,
store, disposition for release, and/or release the Products at DSM in accordance
with applicable GMP guidelines.

 

Page 3



--------------------------------------------------------------------------------

5.9 Methods Validation Certification

 

  5.9.1 For those analytical methods to be provided by Barrier, Barrier shall be
responsible for providing to DSM approved copies of the current and complete
regulatory filed analytical methods relating to the Products, for application by
DSM in the production process, including receipt of API and raw materials,
in-process product testing, product lot release, drug and product stability, and
cleaning validation.

 

  5.9.2 For the analytical methods to be provided by Barrier as forth in
Section 5.9.1, Barrier shall provide to DSM a Certification of Methods
Validation Compliance stating that “The methods are appropriate for the intended
purpose, are validated per relevant regulatory guidelines, and are readily
available in case of a regulatory inspection.”

 

  5.9.3 Any new analytical methods that are to be validated by DSM must be
reviewed and approved by Barrier prior to implementation.

 

5.10 Lot Numbers

Batch numbers assigned for each batch of finished pharmaceutical product
manufactured by DSM shall be comprised of six (6) randomly assigned
alpha-numeric characters, with an optional seventh (7th) alpha character added
as a suffix. The first character of the batch number shall always be an alpha
character.

 

5.11 Dates of Manufacture and Expiration

The product certificate of compliance (the “COC”) for each batch shall utilize a
month/year format of MM/YY. The date of expiration on the formal packaging work
order batch record shall utilize the format of MM/YYYY. DSM will determine the
actual date of manufacture (the “DOM”) for each batch. The date of expiry shall
be the last day of the month of the period of expiry, as computed from the DOM,
minus one calendar month.

EXAMPLE: If product is manufactured on any day during February, 2004 with a
one-year expiry, the date of expiration would be assigned as January 31, 2005.
The date of expiration on the formal packaging work order batch record will
utilized the format of MM/YYYY, in this example printed as 01/2005. The
expiration date to appear on the Certificate of Compliance will have the format
of the batch master (MM/YY) which in this example would be 01/05.

 

5.12 Manufacturing and Equipment Data

DSM is responsible for keeping records of equipment usage (including previous
Product produced in non-dedicated equipment), cleaning, and any
maintenance/calibration performed.

 

Page 4



--------------------------------------------------------------------------------

5.13 Storage and Shipment

 

  5.13.1 Storage: DSM will store the Products under conditions specified by
product label requirements as supplied by Barrier. DSM will ensure that during
storage before shipping of the Products, appropriate controls are in place to
insure that there is no interference, theft, product contamination, or mixture
with any other products or materials. Barrier will provide details of any
labeling requirements, container sealing and integrity, and storage and shipping
conditions for the Products.

 

  5.13.2 Packaging and Labeling for Transit: The Products will be labeled and
packaged for transit pursuant to instructions timely provided to DSM in writing
by Barrier and complying with cGMP and other applicable regulations (e.g., OSHA,
DEA, DOT).

 

  5.13.3 Segregation of Products: DSM will maintain proper segregation of the
Products according to established DSM systems which may be reviewed by Barrier.
Different lots of a single product or different types of products will not be
mixed on a single pallet.

 

  5.13.4 Shipment of Product to Barrier: Only approved, finished, labeled
Products (unless unapproved or intermediate product is required by Barrier as
set forth in Section 7.4.2 or 7.4.3), will be shipped by DSM to Barrier. DSM
will not ship any product that is under quarantine unless according to strictly
controlled procedures, as agreed between DSM and Barrier, which comply with all
applicable regulatory requirements.

ARTICLE 6: QUALITY CONTROL

 

6.1 General

The testing activities for the materials and Products are to be performed by DSM
according to the requirements of the Supply Agreement. Following DSM’s
dispositioning for release of DSM approved Products to Barrier, the Barrier
Quality Control Unit shall be responsible for approving or rejecting drug
products manufactured, processed, or packed by DSM.

 

6.2 In-Process and Finished Product Testing

 

  6.2.1 A method transfer of any test method developed by Barrier will be
completed prior to DSM’s dispositioning of Products, utilizing the transferred
method(s), for release by Barrier. Barrier will work collaboratively with DSM to
transfer any methods required by DSM.

 

  6.2.2 Barrier is responsible for supplying required reference standards that
are not available from the Compendia. Such reference standards must be
accompanied by a Certificate of Analysis listing the expiration date and any
correction factors that need to be applied. Compendial reference standards are
to be procured by DSM.

 

Page 5



--------------------------------------------------------------------------------

  6.2.3 Barrier may perform testing to confirm the DSM data. Barrier may perform
confirmatory testing during the initial term of this Agreement to validate the
DSM data. Periodically thereafter, Barrier may test material to confirm the DSM
data. Dispute resolutions in conflicting test data will be handled according to
the provisions of Section 9.

 

  6.2.4 In the event that Barrier completes any release testing required for the
Products, Barrier will supply DSM with a Certificate of Analysis and any release
testing data and test specifications from approved suppliers required for
release by DSM. DSM shall evaluate all testing data supplied by Barrier in order
to assign final disposition of Product. For any testing which Barrier completes,
the results shall be made available to DSM in a timely manner so as not to delay
release procedures.

 

6.3 Retain Samples

 

  6.3.1 DSM will retain samples of the active ingredients for one (1) year
beyond the expiration date of the last product manufactured with that lot of
active ingredient. DSM will retain samples of excipients for a minimum of two
(2) years beyond the Date of Manufacture. The amount of sample retained will be
at least twice the quantity required to carry out all of the tests required to
determine if the material meets its specifications, with the exception of
sterility and pyrogen testing (CFR 211.170a).

 

  6.3.2 Products. DSM will retain samples of the Products for one (1) year
beyond the expiry period. The amount of sample retained will be at least twice
the quantity required to carry out all of the tests required to determine if the
material meets its specifications, with the exception of sterility and pyrogen
testing. (CFR 211.170b)

 

6.4 Routine Stability Program

 

  6.4.1 DSM is responsible for maintaining a routine stability testing program
for the Products and will provide a stability report to Barrier annually. The
stability program will be in compliance with regulatory commitments as notified
by Barrier. Following initial commercial introduction, which requires three
(3) lots to be placed on stability testing, at least one (1) lot of each
product, of each strength, and in each package type (largest and smallest) will
be placed on stability each year. The stability program will generally follow
ICH guidelines. The stability protocol and/or any subsequent changes must be
approved by Barrier.

 

  6.4.2 Stability Failures. Any failures that are identified according to the
stability program will be immediately communicated by DSM to Barrier.

 

Page 6



--------------------------------------------------------------------------------

6.5 Out-of-Specification (OOS) Investigations

 

  6.5.1 DSM is responsible for investigating any testing performed by DSM that
is confirmed as a failure to meet Product specifications. Each investigation
will be reviewed by DSM’s Quality Assurance designee, and will follow internal
procedures that are in accordance with regulatory guidelines. A copy of any
final investigation report will be included in the release documentation package
provided to Barrier.

 

  6.5.2 DSM will notify Barrier of all OOS results (confirmed and unconfirmed)
at the time that they are generated.

ARTICLE 7: QUALITY ASSURANCE

 

7.1 Deviations and Investigations

 

  7.1.1 Deviations: Any investigative, hazardous, or reportable deviation from
the process during manufacture or OOS result shall be documented by DSM and
approved by DSM Quality Assurance and appropriate area management. DSM will
notify Barrier of all deviations at the time they are generated. Barrier may, on
a case by case basis, require review and signature authority for any deviation.
A copy of any final investigation report will be reviewed with Barrier and
included in the Release Documentation package provided to Barrier.

 

  7.1.2 DSM will notify Barrier of the disposition of any rejected Products.

 

  7.1.3 DSM will notify Barrier if any problems are discovered that may impact
Product lots previously shipped to Barrier on a timely basis in order to assure
that regulatory reporting guidelines may be met.

 

7.2 Lot Disposition.

For each lot, DSM will provide the documentation required in Appendix III.

 

7.3 Quality Assurance Certificate of Compliance/Analysis

 

  7.3.1 DSM will provide a standard Certificate of Analysis indicating the test
results of each test performed as well as a signed Certificate of Compliance
confirming that the Products have been manufactured, tested, and stored
according to the requirements of the Master Production Record and cGMP criteria.

 

  7.3.2

DSM will provide complete copies to Barrier of the lot documentation
(Manufacturing Work Order, Packaging Work Order, OOS and Deviation Report) for
the first ten (10) commercial lots. Lot documentation for commercial lots beyond
the first ten shall be subject to the mutual agreement of DSM and Barrier.
Shipment of the first three lots will

 

Page 7



--------------------------------------------------------------------------------

 

require prior authorization by Barrier. Additional copies, if requested by
Barrier, shall be furnished by DSM upon reimbursement of DSM’s reasonable
copying costs.

 

7.4 Product Release

 

  7.4.1 Release to Commerce. Release to commerce, shipment, and further
distribution of the Products, once dispositioned by DSM for release, is the
responsibility of Barrier’s quality department. Barrier’s release to commerce
shall be based on Barrier’s internal procedures, the full document package
provided by DSM, and completion of any release testing required by Barrier
Quality Control for its internal release criteria.

 

  7.4.2 Release Pending FDA Approval. In the event that the Barrier requests DSM
to ship an unlicensed product to Barrier to be held until FDA approval has been
granted, then Barrier shall supply DSM with a written certification stating that
“Product will not be released to commerce until regulatory approval has been
obtained.” Upon receipt of such certification from Barrier, DSM will release
product for shipment to Barrier, but such release shall not constitute a release
to commerce.

 

  7.4.3 Shipment of Intermediate Product. In the event that an intermediate
product is to be shipped to Barrier for further processing, DSM will release
coded product for shipment if all pre-defined intermediate release criteria are
met. In such cases, further release to commerce of the finished product shall be
the responsibility of Barrier.

 

  7.4.4 Product Problems. Any problem discovered by Barrier likely to cause
rejection of the approved Products will be communicated to DSM within thirty
(30) days from receipt of the full release documentation package (see Appendix
III).

 

7.5 Product Complaints and Recalls

 

  7.5.1 Product Complaints: Barrier is responsible for receiving and initially
investigating any Product complaints. Barrier will notify DSM of any problems
thought to be due to manufacture which are found during the distribution of the
product. Upon receipt of the notice of complaints, DSM will promptly perform
investigations for these problems. Investigation reports will be forwarded to
Barrier within thirty (30) days following the date of receipt by DSM. Barrier is
responsible for reporting any complaint to the appropriate regulatory authority
including adverse drug events reports. Any complaint received by DSM will be
immediately forwarded to Barrier.

 

  7.5.2

Product Recall: Barrier, with data and assistance provided by DSM, is
responsible for filing Field Alerts and initiating product recalls due to any
defect considered sufficiently serious. Barrier will provide DSM with a

 

Page 8



--------------------------------------------------------------------------------

 

copy of any regulatory correspondence related to field alerts or recalls. In the
event that DSM has reason to believe that any Products should be recalled or
withdrawn from distribution, DSM shall promptly inform Barrier in writing prior
to taking any such action. Barrier shall notify the FDA, DEA, and any foreign
regulatory agencies of any recall, and shall be responsible for coordinating all
necessary activities regarding the action taken. Barrier acknowledges and
understands that DSM, as manufacturer of the Product, has significant regulatory
obligations if there are any indications that recall or withdrawal would be
necessary. Accordingly, DSM and Barrier agree to cooperate fully regarding any
proposed recall, product withdrawal, or field correction; and the Parties agree
to keep each other advised, and to exchange copies of such documentation as may
be required, to assure regulatory compliance.

 

7.6 Records Retention

 

  7.6.1 DSM will retain, at a minimum, lot production records for the Products
and materials for the longer of one (1) year after the expiration of the lots or
seven (7) years from manufacture of lots. [See CFR 211.180] Validation records
will be held for at least seven (7) years but may need to be held for longer
than seven (7) years, considering the Product life cycle.

 

  7.6.2 DSM will retain lot records for the expiry period of the Clinical Trial
Materials for a maximum of three (3) years unless notified of a shorter
retention period by Barrier, but at a maximum of two (2) years past the
marketing approval date in the last ICH region. [See CFR 312.57]

 

7.7 Quality Assurance Presence in the Manufacturing Facility

 

  7.7.1 DSM will maintain adequate Quality Assurance presence in the
manufacturing facility during the manufacture of the Products to ensure
compliance with GMPs.

 

  7.7.2 DSM will permit Barrier’s presence in the manufacturing facility during
the manufacture of the Products upon reasonable prior notice by Barrier’s
quality group.

ARTICLE 8: REGULATORY COMPLIANCE

 

8.1 Regulatory Inspections

 

  8.1.1 DSM will immediately inform Barrier of any regulatory inspections that
may involve the Products and permit a representative from Barrier Quality to be
present, if required by Barrier.

 

  8.1.2 DSM will secure Barrier’s agreement prior to making any commitment to a
regulatory agency regarding Barrier’s Products.

 

Page 9



--------------------------------------------------------------------------------

  8.1.3 Additionally, DSM will immediately forward to Barrier any regulatory
correspondence on the Products or on other system related issues that support
manufacturing, packaging, or testing for Barrier Products. Barrier will be
involved in the finalization of DSM responses to those issues that are specific
to Barrier’s product. This an important part of the harmonious working
relationship between DSM and Barrier.

 

  8.1.4 Barrier will immediately inform DSM in writing of any regulatory issue
that impacts DSM’s ability to manufacture the Products.

 

8.2 Regulatory Actions

 

  8.2.1 Barrier will notify DSM of any regulatory actions on the Products that
may impact DSM. Barrier will promptly forward any regulatory correspondence on
the Products to DSM.

 

  8.2.2 DSM is responsible for supporting all lot record investigations
associated with regulatory actions.

 

  8.2.3 DSM agrees to supply Barrier with any manufacturing, testing, or storage
data relating to the Product within two (2) business days, if requested, as the
result of a regulatory inspection, or a potential regulatory exposure such as a
recall or significant product complaint.

 

8.3 Regulatory Affairs

 

  8.3.1 Barrier is responsible for ensuring all appropriate regulatory filings
and import/export documentation are filed with regulatory agencies prior to
shipment/human administration.

 

  8.3.2 DSM Quality Assurance/Regulatory Affairs (“DSM QA/RA”) will act as the
point of contact between Barrier’s regulatory affairs staff or consultant
regarding issues that impact the CMC registration information for the drug
substances and/or drug product.

 

  8.3.3 DSM QA/RA will provide Barrier with agreed finalized CMC documentation
covered in the Supply Agreement and this Quality Agreement.

 

  8.3.4 DSM QA/RA will perform a technical/regulatory review of all
documentation provided to Barrier to support regulatory submission.

 

  8.3.5 Barrier will be responsible for making final decisions regarding CMC
regulatory strategy and will document such decisions for DSM.

 

  8.3.6 Barrier will provide to DSM QA/RA a copy of applicable sections of
Barrier’s final regulatory submissions, for reference during inspections.

 

Page 10



--------------------------------------------------------------------------------

  8.3.7 DSM QA/RA will provide support for Barrier with respect to proposing
appropriate CMC regulatory strategies and identifying potential regulatory
consequences for issues involving drug products.

 

8.4 Right to Audit

 

  8.4.1 DSM will allow representatives from Barrier Quality to have access to
manufacturing, warehousing, laboratory premises, and records relating to
Barrier’s Products for audit purposes pursuant to this Section 8.4. Barrier
representatives will be escorted at all times by DSM personnel.

 

  8.4.2 Barrier will provide a thirty (30) days notification for all planned
audits, with actual audit dates subject to mutual agreement with DSM.

 

  8.4.3 DSM will permit Barrier Quality to conduct preparatory audits either for
initiation of GMP manufacture of the Products or for preapproval inspections
(PAI).

 

  8.4.4 DSM will permit Barrier Quality to conduct audits to address significant
product quality or safety problems.

 

  8.4.5 DSM will permit Barrier Quality to perform one standard GMP compliance
audit per year.

 

8.5 Audit Closeout

 

  8.5.1 An exit meeting will be held with representatives from DSM and Barrier
to discuss significant audit observations.

 

  8.5.2 Barrier will provide a written report of all observations within thirty
(30) days to DSM. Within thirty (30) days of the audit report receipt, DSM will
provide a written response to all findings that details corrective action to be
implemented. DSM will follow up to ensure that all corrective actions are
implemented within ninety (90) days.

 

8.6 GMP Documentation.

Neither party shall make any changes to GMP documentation without the consent of
the other party, in order to insure that all GMP documentation, which is
maintained at DSM and subject to regulatory review, matches or is consistent
with information filed with regulatory authorities.

ARTICLE 9: DISPUTE RESOLUTION

In the event that a dispute arises between DSM and Barrier regarding the
nonconformity of a lot of the Products or regarding other matters, the senior
management of the quality departments from both companies shall in good faith
promptly attempt to resolve disputed issues. If the parties cannot reach
agreement,

 

Page 11



--------------------------------------------------------------------------------

the matter shall be resolved in accordance with dispute resolution provisions of
the Supply Agreement. Barrier may only dispute a lot of Product which has been
dispositioned by DSM for release. Financial liability shall be determined
according to the Supply Agreement.

ARTICLE 10: CHANGE MANAGEMENT

 

10.1 Technical & cGMP Impact Assessment

 

  10.1.1 All changes to the Product and related documents shall proceed through
a technical and cGMP impact assessment by DSM’s quality and change management
personnel. The documents which (a) contain changes that may affect Barrier’s
regulatory submissions or the support system and/or which (b) have a direct
impact on the quality systems affecting Barrier’s product, will also be reviewed
and assessed by Barrier for regulatory advice and implementation requirements,
as per the agreements between Barrier and DSM. DSM shall not change any document
that has a cGMP impact upon Barrier products without the prior consent of
Barrier.

 

  10.1.2 The scope of such a Change Management process includes chemical
manufacturing, pharmaceutical manufacturing and packaging processes. The
associated changes may relate to: the Master Production Control Records (e.g.
Master Formulas, Filling Work Orders, Packaging Work Orders); Bills of
Materials; Analytical Standards and Test Methods (for Raw Materials and Finished
Products); Stability Protocols; Purchase Specifications (for Raw Materials and
Packaging Components); and Barrier specific Validated Equipment, Facilities,
Utilities or Computer Systems.

ARTICLE 11: PRODUCT AND PROCESS VALIDATION

 

11.1 Process Validation

DSM is responsible for ensuring that the manufacturing process is validated. The
validation should ensure, with a high degree of certainty, that the process is
consistently capable of consistently achieving the Product’s acceptance
criteria.

 

11.2 Cleaning Validation

DSM is responsible for ensuring that adequate cleaning is carried out between
lots of different products to prevent contamination. Data should be available to
support the campaign of lots of the same product and the type of cleaning that
will be performed in between manufacturing of the same product. Barrier will
provide information (i.e. LD50, toxicity, solubility, lot size, fill volume,
product min dose/70Kg patient) and establish cleaning limits with DSM
assistance.

 

Page 12



--------------------------------------------------------------------------------

11.3 Equipment, Computer, Facility, and Utilities Qualification

DSM is responsible for all equipment, computer, facility, and utility
qualification/ validation activities associated with the Products.

 

11.4 Laboratory Qualification

DSM is responsible for ensuring that all laboratories are in compliance with
applicable cGMP’s guidelines. If analytical work is performed at DSM then
Barrier will also provide any existing analytical documentation to assist in
methods transfer or methods validation. In addition, if analytical work is not
performed at the Greenville site, DSM may elect to perform an audit on vendors
to be used for analytical testing. DSM will be responsible for insuring that any
vendor selected by DSM is practicing within cGMP compliance. Vendors selected by
Barrier must be certified by Barrier and acceptable per cGMP.

ARTICLE 12: ANNUAL PRODUCT REVIEW, ANNUAL REPORT AND DRUG LISTING

 

12.1 Annual Product Review

DSM will perform an Annual Product Review for the Products and will issue a
report to Barrier. This report will cover all manufacturing, testing, and
storage activities performed by DSM. It will contain a review of any changes at
DSM in the manufacturing, testing, storage or validation of the Products in the
previous calendar year and a summary of lots made, released, investigated and
rejected. Also, control charting or trend analysis of key product parameters
will be performed.

 

12.2 Annual Report

Barrier is responsible for preparing any Annual Report as required by applicable
regulations, including 21 CFR 314.70, 314.81, and/or 601.12. At least ninety
(90) calendar days before the Annual Report due date, Barrier shall request in
writing from DSM the chemistry, manufacturing, and controls data required for
submission of the Annual Report. DSM will provide the requested information to
Barrier within thirty (30) days.

 

12.3 Drug Listing

DSM is responsible for drug listing as the manufacturer of the Products for
Barrier, while Barrier is responsible for drug listing as the distributor of the
Products. Barrier will provide DSM with all required information needed to
register the Products. Barrier will notify DSM of the scheduled Product launch,
where applicable.

[Appendices are attached]

 

Page 13



--------------------------------------------------------------------------------

APPENDIX I: SPECIFICATIONS FOR THE PRODUCTS QUALITY AGREEMENT

 

  •  

Zimycan ointment 5gm, 30gm, & 60gm



--------------------------------------------------------------------------------

APPENDIX II: LIST OF QUALITY CONTACTS QUALITY AGREEMENT

 

ISSUE

  

BARRIER

  

DSM

Product Release

   ***    ***

QC Testing

   ***    ***

Investigations

   ***    ***

Regulatory Affairs

   ***    ***

Validation

   ***    ***

Compliance Audits

   ***    ***

Product Complaints

   ***    ***

Change Management

   ***    ***



--------------------------------------------------------------------------------

APPENDIX III: RELEASE DOCUMENTATION

The lot release document package will include a Certificate of Analysis (“COA”)
and a Certificate of Compliance (“COC”).

Certificate of Analysis: A COA which is generated by DSM Quality
Assurance/Regulatory Affairs will be provided and will include the name of the
Products, lot number, date of manufacture, and analytical specifications. The
COA will list the release tests performed by DSM laboratories (and/or qualified
third-party laboratories) and actual test results.

Certificate of Compliance: The COC will attest to the fact that the lot of
Products was made in accordance with all applicable regulations, licenses, and
company policies. This document will include the lot quantity approved, the
final lot yield, and the expiration date. It will also include a listing of all
investigations for the lot.

As requested by Barrier, DSM shall provide the following Lot Documentation in
the Release Documentation Package:

 

  (a) Manufacturing Work Order;

 

  (b) Packaging Work Order;

 

  (c) Out-of-Specification (OSS) Investigation Report; and

 

  (d) Deviation Investigation Report.



--------------------------------------------------------------------------------

APPENDIX IV: OUTLINE OF RESPONSIBILITIES

 

FUNCTION

   DSM    BARRIER

MANUFACTURING

   X   

In-Process TESTING (Physical, Chemical Microbial)

   X   

FP TESTING – Physical, Chemical

   X   

FP TESTING – Sterility

   X   

FP RELEASE

   X    X

DISTRIBUTION

      X

FP RETAINS

   X   

FP STABILITY

   X   

C OF A

   X   

BATCH RECORD REVIEW/SIGNOFF

   X    X

INVESTIGATIONS INTO DEVIATIONS AND NON-CONFORMANCES

   X   

COMPLAINT RECEIPTS

      X

COMPLAINT INVESTIGATIONS

   X    X

ADVERSE EVENT REPORTS

   X    X

FIELD ALERT REPORTS

      X

RECALLS

      X

CUSTOMER RETURNS

      X

RAW MATERIAL (Active) ORDERS

   X   

RAW MATERIAL (Active) TESTING and Release

   X   

RAW MATERIAL (Inactives/Printed Packaging Materials) ORDERS

   X   

RAW MATERIAL (Inactives/Printed Packaging Materials) TESTS

   X   

RAW MATERIAL (Inactives/Printed Packaging Materials) RELEASE

   X   

SUPPLIER AUDITS (Active)

   X    X

SUPPLIER AUDITS (Inactives/Printed Packaging Materials)

   X   

MAINTENANCE OF VENDOR LISTS

   X   

NOTICE OF PROPOSED CHANGES

   X   

DOCUMENT CHANGE CONTROL

   X   

ANNUAL Product REVIEW

   X   



--------------------------------------------------------------------------------

EXHIBIT 7: REGULATORY SUPPORT



--------------------------------------------------------------------------------

EXHIBIT 8: PRICING FOR DEVELOPMENT / CTM ACTIVITIES

All development / transfer / stability costs are subject to increase annually at
a percentage amount equal to the percentage increase in the Producer Price Index
(Pharmaceutical Preparations, ethical PCU2834#).

Associated Transfer Estimate:

Completed and Invoiced Activities

 

Description of Service

   Price  

Project Administration Activities

   $ * **

EHS Evaluation & Follow-up

   $ * **

Analytical Dev/Trans/Val- Prod. &RM, Disso Comp

   $ * **

Item# & Analytical Std Creation/Revision

   $ * **

RM/Component / Pkg. Procurement, Testing

   $ * **

In-Scope Regulatory Filing Docs (Data Only Pkg.)

   $ * **

Summary Dev/TT/Val Report

   $ * **

Activities Not Complete and Scope Changes In Discussion

 

Description of Service

  

Price

In-Scope Regulatory Filing Docs (Data Only Pkg.)

   $***

Validation Master Plan Creation

     ***

Summary Dev/TT/Val Report

     ***

PQ/ Validation Batch Doc, Mfg, Release

     ***

PQ/Validation Batch Val Activities

     ***

Analytical Testing Scope Changes – Miconazole RS Matrix/Placebo

     ***

Analytical Standard Revision for use of Matrix/Placebo

     ***

Development Comparability Report

     ***

Bulk Manufacturing In-Process Testing

     ***

Solution Stability of the standard, sample, and mobile phase preparations for
the Miconazole Nitrate assay and Impurities assay

     ***



--------------------------------------------------------------------------------

Release Guidelines for Miconazole Nitrate and Zinc Oxide

     ***

Analytical Cleaning Verification Method for Zinc Oxide

     ***

Zinc Oxide Titration Assay Study

     ***

Analytical Standard Revision for CTM Stability

     ***

Line Tests for 30 Gram Tubes

     ***

Line Tests for 5 Gram Tubes

     ***

Full Cleaning After Each 30 Gram Validation Batch (3 Batches Total)

   $***

30 Gram Physician Sample Tube Unit Price and Related Activities

     ***

45 Gram Tube Unit Price and Related Activities

     ***



--------------------------------------------------------------------------------

1. Activities based upon packaging configuration below.

 

30 Gram

Component

  

Dimensions

Tube (Aluminum)

   130 mm (H) x 22 mm (D)

Carton (4 Panels)

   37.00 mm (L) x 36.00 mm (W) x 145.00 mm (H)

Insert (Roll Feed)

   7 1/2 in (L) x 12 1/8 in (W) (max size)

Shipper

   72 per Shipper Bundled by 12 5 Gram

Component

  

Dimensions

Tube (Aluminum)

   93 mm (H) x 13.5 mm (D)

Development Batch Costs:

 

Completed and Invoiced Activities

***

   Total estimated price / batch

***

   $***

***

   $***

***

   $***

***

   $***

Activities Not Completed

***

     ***

***

   $***

 

1. API not included. Excipients and tubes included as estimates. Will ***.

 

2. Batch costs are not included in the associated transfer costs.



--------------------------------------------------------------------------------

Stability Estimate:

   Registration = $***      Placebo = $***      CTM = $***      PQ / Validation
= ***  

 

l. .

 

2. Assumes three (3) Registration batches each split into two (2) packaging
configurations; ***. A total of six (6) studies will be placed on stability,
sampled and tested simultaneously.

 

3. If the batches are placed on stability at different times, then pricing will
need to adjust accordingly.

 

4. Pricing does not include optional timepoints.



--------------------------------------------------------------------------------

EXHIBIT 9: MATERIAL LEAD TIMES

 

Material

   Lead time

Aluminum Unprinted Tube

   ***

Zinc Oxide

   ***

White Petrolatum

   ***

Fragrance, Lilac

   ***

Miconazole Nitrate

   ***